Exhibit 10.1

$1,250,000,000

364-DAY CREDIT AGREEMENT

among

DOMINION RESOURCES, INC.,
VIRGINIA ELECTRIC AND POWER COMPANY,
CONSOLIDATED NATURAL GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK,
as Administrative Agent,

BARCLAYS BANK PLC,
as Syndication Agent,

and

BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA AND
CITIBANK, N.A.,


as Co-Documentation Agents 



 ____________________________________

J.P. MORGAN SECURITIES INC. AND
BARCLAYS CAPITAL,
as Joint Lead Arrangers and Joint Bookrunners

 

Dated as of May 29, 2003

 

 

Table of Contents

 

 

Page

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

1.1   Definitions

1

1.2   Computation of Time Periods; Other Definitional Provisions.

15

1.3   Accounting Terms.

15

1.4   Time.

16

SECTION 2. LOANS

16

2.1   Revolving Loan Commitment.

16

2.2   Method of Borrowing for Revolving Loans

19

2.3   Funding of Revolving Loans

20

            2.4   Minimum Amounts of Revolving Loans

21

2.5   Reductions of Revolving Loan Commitment

21

2.6   Notes

21

SECTION 3. PAYMENTS

22

3.1   Interest

22

3.2   Prepayments

22

3.3   Payment in Full at Maturity

23

3.4   Fees

23

3.5   Place and Manner of Payments

24

3.6   Pro Rata Treatment

24

3.7   Computations of Interest and Fees

24

3.8   Sharing of Payments.

25

3.9   Evidence of Debt

26

3.10   Conversion Option

26

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

27

4.1   Eurodollar Loan Provisions.

27

4.2   Capital Adequacy

28

4.3   Compensation

29

4.4   Taxes

29

4.5   Mitigation; Mandatory Assignment.

31

SECTION 5. CONDITIONS PRECEDENT

32

5.1   Closing Conditions

32

5.2   Conditions to Loans

34

SECTION 6. REPRESENTATIONS AND WARRANTIES

34

6.1   Organization and Good Standing.

34

6.2   Due Authorization

35

6.3   No Conflicts

35

            6.4   Consents

35

6.5   Enforceable Obligations

35

6.6   Financial Condition

36

6.7   No Default

36

6.8   Indebtedness

36

6.9   Litigation

36

6.10   Taxes

36

6.11   Compliance with Law

37

6.12   ERISA

37

6.13   Use of Proceeds

37

6.14   Government Regulation

37

6.15   Solvency

38

SECTION 7. AFFIRMATIVE COVENANTS

38

7.1   Information Covenants

38

7.2   Preservation of Existence and Franchises

39

7.3   Books and Records

40

7.4   Compliance with Law

40

7.5   Payment of Taxes.

40

7.6   Insurance

40

7.7   Performance of Obligations

40

7.8   ERISA

41

7.9   Use of Proceeds

41

7.10   Audits/Inspections

41

7.11   Total Funded Debt to Capitalization

42

SECTION 8. NEGATIVE COVENANTS

42

8.1   Nature of Business

42

8.2   Consolidation and Merger

42

8.3   Sale or Lease of Assets

43

8.4   Limitation on Liens

43

8.5   Fiscal Year

44

SECTION 9. EVENTS OF DEFAULT

44

9.1   Events of Default

44

9.2   Acceleration; Remedies.

46

9.3   Allocation of Payments After Event of Default

47

SECTION 10. AGENCY PROVISIONS

48

10.1   Appointment

48

10.2   Delegation of Duties

48

10.3   Exculpatory Provisions

48

10.4   Reliance on Communications

49

10.5   Notice of Default

50

10.6   Non-Reliance on Administrative Agent and Other Lenders

50

10.7   Indemnification

50

10.8   Administrative Agent in Its Individual Capacity

51

10.9   Successor Administrative Agent

51

SECTION 11. MISCELLANEOUS

52

11.1   Notices

52

11.2   Right of Set-Off; Adjustments

52

11.3   Benefit of Agreement

53

11.4   No Waiver; Remedies Cumulative

56

11.5   Payment of Expenses, etc.

56

11.6   Amendments, Waivers and Consents

57

11.7   Counterparts; Telecopy

58

11.8   Headings

58

11.9   Defaulting Lender

58

11.10   Survival of Indemnification and Representations and Warranties

58

11.11   GOVERNING LAW

58

            11.12 WAIVER OF JURY TRIAL

59

11.13   Severability

59

11.14   Entirety

59

11.15   Binding Effect

59

11.16   Submission to Jurisdiction

59

11.17   Confidentiality

60

11.18   Designation of SPVs

61

 


SCHEDULES

Schedule 1.1A Commitment Percentages

Schedule 1.1B Eligible Dealers
Schedule 6.8 Indebtedness
Schedule 11.1 Notices

EXHIBITS

Exhibit 2.1(b)(ii) Form of Competitive Bid Request
Exhibit 2.2(a) Form of Notice of Borrowing
Exhibit 2.2(c) Form of Notice of Conversion/Continuation
Exhibit 2.6(a) Form of Revolving Loan Note
Exhibit 2.6(b) Form of Competitive Bid Loan Note
Exhibit 5.1(c) Form of Closing Certificate
Exhibit 5.1(f) Form of Legal Opinion
Exhibit 7.1(c) Form of Officer's Certificate
Exhibit 11.3 Form of Assignment Agreement

Page 1

364-DAY
CREDIT AGREEMENT

364-DAY CREDIT AGREEMENT (this "Credit Agreement"), dated as of May 29, 2003
among DOMINION RESOURCES, INC., a Virginia corporation, VIRGINIA ELECTRIC AND
POWER COMPANY, a Virginia corporation, CONSOLIDATED NATURAL GAS COMPANY, a
Delaware corporation (each of the above, individually, a "Borrower" and
collectively, the "Borrowers"), the several banks and other financial
institutions from time to time parties to this Credit Agreement (each a "Lender"
and, collectively, the "Lenders"), JPMORGAN CHASE BANK, a New York banking
corporation, as administrative agent for the Lenders hereunder (in such
capacity, the "Administrative Agent"), BARCLAYS BANK PLC, as Syndication Agent,
and BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and CITIBANK, N.A., as
Co-Documentation Agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1   Definitions

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

"Absolute Rate Competitive Bid Loan" means a Competitive Bid Loan bearing
interest at a fixed percentage rate per annum as requested by the relevant
Borrower and as specified in the Competitive Bid made by the Lender in
connection with such Competitive Bid Loan.

"Adjusted Base Rate" means with respect to any Borrower the Base Rate plus the
Base Rate Interest Margin for the relevant Borrower.

"Adjusted Eurodollar Rate" means with respect to any Borrower the Eurodollar
Rate plus the Eurodollar Rate Interest Margin for the relevant Borrower.

"Administrative Agent" means JPMorgan Chase Bank and any successors and assigns
in such capacity.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

Page 2

"Asset Swap Spread" for any Borrower on any day means the amount in basis points
resulting from the conversion by the Administrative Agent of the Price of the
applicable Benchmark Bond (if four or more price quotes are received) into an
asset swap spread using the Bloomberg "YAS" screen as follows: The Price will be
entered in the "PRICE" field, the appropriate settlement date (which will be the
third Business Day after the date such Price is determined) will be entered into
the "SETTLE" field, and "I52" will be entered in the "CRV#" field. The resulting
amount in the "ASSET SWAP" field, rounded to the nearest basis point, is the
Asset Swap Spread. If fewer than four quotes are obtained, the Asset Swap Spread
for such day will be equal to the applicable Ceiling for such Borrower. If the
Bloomberg YAS function shall not be available, the Administrative Agent will
solicit spot mid swap rates of a maturity that matches the maturity of the
applicable Benchmark Bond ("Spot Mid Swap Rates") from J.P. Morgan Securities
Inc. and two other Eligible Dealers. The Asset Swap Spread for such day will be
equal to the implied yield derived from the Price minus the average of the three
Spot Mid Swap Rates, rounded to the nearest basis point.

"Average Asset Swap Spread" for any Interest Period for any Eurodollar Revolving
Loan means the arithmetic average of the two daily Asset Swap Spreads resulting
from the Pricing Polls for the applicable Notice Date.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Base Rate" means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day.

"Base Rate Interest Margin" means for any day an interest margin equal to the
Ceiling for the relevant Borrower minus 100 basis points per annum.

"Base Rate Loan" means a Loan that bears interest at an Adjusted Base Rate.

"Benchmark Bond" means the DRI Benchmark Bond, the VaPower Benchmark Bond or the
CNG Benchmark Bond, as applicable.

If (a) any Benchmark Bond shall no longer be outstanding for any reason,
including maturity, redemption or repurchase, (b) any Borrower shall issue a new
senior, unsecured, non-credit-enhanced obligation having liquidity and tenor
deemed more acceptable to the Administrative Agent, (c) the Administrative Agent
shall receive a written request from any Borrower requesting that the
Administrative Agent replace such Borrower's Benchmark Bond with another
Acceptable Obligation of that Borrower, and the Administrative Agent so agrees
in its sole discretion or (d) the Administrative Agent shall determine that, as
a result of changes in the liquidity of any Benchmark Bond, price quotes for a
Benchmark Bond are not consistently available, and if in any such case one or
more other (i.e. other than the applicable Benchmark Bond) acceptable debt
securities of any Borrower ("Acceptable Obligations") shall be outstanding for
which price quotes are likely, in the judgment of the Administrative Agent, to
be consistently available, then the Administrative Agent, in consultation with
that Borrower, will replace that Benchmark Bond with another Acceptable
Obligation of that Borrower. If the Administrative Agent shall determine that no
Acceptable Obligation is outstanding for a Borrower, the Eurodollar Rate
Interest Margin for that Borrower will equal the Ceiling.

Page 3

"Borrower" has the meaning set forth in the preamble hereof.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in U.S. dollar deposits in the London interbank market.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Capitalization" means the sum of (a) Total Funded Debt plus (b) Net Worth.

"Ceiling" means for any day for any Borrower the sum of the Floor plus the
Maximum Spread Adjustment for such Borrower, in each case based on such
Borrower's Ratings and as set forth in the definition of Interest Margin.

"Change of Control" means with respect to Dominion Resources the direct or
indirect acquisition by any person (as such term is defined in Section 13(d) of
the Securities and Exchange Act of 1934, as amended) of beneficial ownership of
more than 50% of the outstanding shares of the capital stock of Dominion
Resources entitled to vote generally for the election of directors of Dominion
Resources, and with respect to any other Borrower, either such Borrower shall
cease to be a Subsidiary of Dominion Resources or a Change of Control shall
occur with respect to Dominion Resources.

"Closing Date" means the date hereof.

"CNG" means Consolidated Natural Gas Company, a Delaware corporation and its
successors and permitted assigns.

"CNG Benchmark Bond" means Consolidated Natural Gas' 6.25% Senior Notes due
November 1, 2011 (CUSIP No. 209615BX0)

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, such Lender's share of the
Revolving Loan Commitment based upon such Lender's Commitment Percentage.

"Commitment Fee" has the meaning set forth in Section 3.4(a).

"Commitment Fee Rate" means, for Commitment Fees payable by DRI, the appropriate
percentages, in each case, corresponding to the senior, unsecured,
non-credit-enhanced obligations of DRI in effect from time to time as shown
below:

Page 4

 

Category

Senior, Unsecured, Non-Credit-Enhanced Obligations of DRI

Commitment Fee

I.

≥A from S&P or

0.080%

 

≥A2 from Moody's

 

II.

A- from S&P or

0.100%

 

A3 from Moody's

 

III.

BBB+ from S&P or

0.125%

 

Baa1 from Moody's

 

IV.

BBB from S&P or

0.150%

 

Baa2 from Moody's

 

V.

BBB- from S&P or

0.175%

 

Baa3 from Moody's

 

VI.

≤BB+ from S&P or

0.250%

 

≤Ba1 from Moody's

 





Notwithstanding the above, if at any time there is a split in Ratings of one
level, related to Categories I through V, between S&P and Moody's, the
Commitment Fee in effect at any time will be determined based upon the higher
rating, and if at any time there is a split in Ratings of two or more levels,
related to Categories I through V, between S&P and Moody's, the Commitment Fee
in effect at any time shall be determined based upon the Ratings level that is
one level below the higher of the S&P or Moody's rating. If at any time either
S&P or Moody's rates DRI at a Category VI level, the Commitment Fee in effect at
any time will be based on Category VI levels.

Each Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall notify each Lender), at the address set forth on Schedule 11.1,
information regarding any change in its Ratings with respect to such Borrower
within five Business Days of receipt of such information. The Administrative
Agent may assume that Ratings remain in effect unless a Borrower notifies the
Administrative Agent in writing that a Rating of a Borrower has changed.

Based on DRI's Ratings as of the Closing Date, Category III level pricing will
apply as of the Closing Date.

Page 5

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender's name on Schedule 1.1A attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Credit Agreement.

"Competitive Bid" means an offer by a Lender to make a Competitive Bid Loan to a
Borrower pursuant to the terms of Section 2.1(b) hereof.

"Competitive Bid Loan" means a Loan made by a Lender to a Borrower in its
discretion pursuant to the provisions of Section 2.1(b) hereof.

"Competitive Bid Loan Notes" means with respect to any Borrower the promissory
notes of such Borrower in favor of each Lender evidencing the Competitive Bid
Loans made to such Borrower and substantially in the form of Exhibit 2.6(b), as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

"Competitive Bid Rate" means, as to any Competitive Bid made by a Lender to a
Borrower in accordance with the provisions of Section 2.1(b) hereof, the rate of
interest offered by the Lender making the Competitive Bid (which for a
Eurodollar Competitive Bid Loan shall be a rate of interest determined by
reference to the Eurodollar Rate).

"Competitive Bid Request" means a request by a Borrower for Competitive Bids in
the form of Exhibit 2.1(b).

"Competitive Bid Request Fee" means $2500 for each Competitive Bid Request made
by a Borrower.

"Consolidated Subsidiary" means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

"Controlled Group" means with respect to each Borrower (i) the controlled group
of corporations as defined in Section 414(b) of the Code and the applicable
regulations thereunder or (ii) the group of trades or businesses under common
control as defined in Section 414(c) of the Code and the applicable regulations
thereunder, of which such Borrower is a part or may become a part.

"Conversion Date" has the meaning set forth in Section 3.10 hereof.

"Credit Documents" means this Credit Agreement, the Notes, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders" below.

Page 6

"Default" means with respect to each Borrower any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default by
such Borrower.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

"Dollar", "dollar" and "$" means lawful currency of the United States.

"Dominion Resources or DRI" means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

"DRI Benchmark Bond" means Dominion Resources, Inc.'s 6.25% Senior Notes due
June 30, 2012 (CUSIP No. 25746UAJ8).

"Effective Date" has the meaning set forth in Section 11.15 hereof.

"Eligible Assignee" means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(d) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and DRI (such approval not to be unreasonably withheld or delayed);
provided that (i) DRI's consent is not required during the existence and
continuation of a Default or an Event of Default and (ii) neither the Borrowers
nor any Affiliate or Subsidiary of the Borrowers shall qualify as an Eligible
Assignee.

"Eligible Dealer" means the dealers listed on Schedule 1.1B, attached hereto, as
such dealers may be replaced or added to with the consent of the Administrative
Agent and DRI.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

"ERISA Affiliate" means with respect to each Borrower each person (as defined in
Section 3(9) of ERISA) which together with such Borrower or any Subsidiary of
such Borrower would be deemed to be a member of the same "controlled group"
within the meaning of Section 414(b), (c), (m) and (o) of the Code.

"Eurodollar Competitive Bid Loan" means a Competitive Bid Loan bearing interest
at a fixed rate of interest determined by reference to the Eurodollar Rate as
requested by the relevant Borrower and as specified in the Competitive Bid made
by the Lender in connection with such Competitive Bid Loan.

"Eurodollar Loans" means a Loan that bears interest at the Eurodollar Rate
(including a Eurodollar Competitive Bid Loan).

"Eurodollar Rate" means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

Page 7

"Eurodollar Rate" = Interbank Offered Rate
1 - Eurodollar Reserve Percentage

"Eurodollar Rate Interest Margin" for any Interest Period for a Eurodollar
Revolving Loan means an interest margin equal to the greater of (a) the
applicable Floor or (b) the applicable Average Asset Swap Spread, in each case
for the relevant Borrower, provided that such interest margin shall in no event
be greater than the Ceiling.

"Eurodollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

"Eurodollar Revolving Loan" means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

"Event of Default" with respect to any Borrower has the meaning specified in
Section 9.1.

"Exchange Act" means the Securities and Exchange Act of 1934, as amended.

"Federal Funds Rate" means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day and (b)
if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

"Final Date" has the meaning set forth in Section 3.10 hereof.

"First Mortgage Bond Indenture" means the first mortgage bond indenture, dated
November 1, 1935, by and between VaPower and The Chase Manhattan Bank, as
supplemented and amended.

Page 8

"Floor" for any day for any Borrower means the minimum Eurodollar Rate Interest
Margin, based on such Borrower's Ratings, as set forth under the heading "Floor"
in the table included in the definition of Interest Margin.

"Funded Debt" means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers' acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities and Trust Preferred
Securities), (b) all capital lease obligations (including Synthetic Lease
Obligations) of such Person and (c) all Guaranty Obligations of Funded Debt of
other Persons.

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

"Granting Lender" has the meaning set forth in Section 11.18 hereof.

"Guaranty Obligations" means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in the
relevant Borrower's financial statements under GAAP; provided, however, that the
term Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of such Borrower otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of such Borrower in connection with the non-utility
nonrecourse financing activities of such Subsidiary or Affiliate.

"Indebtedness" means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of a Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers' acceptances.

Page 9

"Indenture" means the Indenture dated as of April 1, 1995 between CNG and United
States Trust Company of New York, as Trustee, as in effect on the date hereof
and without giving effect to any modifications or supplements thereto, or
terminations thereof, after the date hereof.

"Interbank Offered Rate" means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Telerate Page 3750, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term "Interbank Offered Rate" shall
mean, for any Eurodollar Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%).

"Interest Margin" means, for Revolving Loans made to each Borrower, the
appropriate percentages, in each case, corresponding to the senior, unsecured,
non-credit-enhanced obligations of the relevant Borrower in effect from time to
time as shown below:

Category

Senior, Unsecured, Non-Credit-Enhanced Obligations of Borrower

Floor

Maximum Spread Adjustment (prior to Conversion Date)

Maximum Spread Adjustment (after Conversion Date)

I.

≥A from S&P or

0.425%

1.00%

2.00%

 

≥A2 from Moody's

 

 

 

II.

A- from S&P or

0.550%

1.00%

2.00%

 

A3 from Moody's

 

 

 

III.

BBB+ from S&P or

0.750%

2.00%

4.00%

 

Baa1 from Moody's

 

 

 

IV.

BBB from S&P or

0.875%

2.00%

4.00%

 

Baa2 from Moody's

 

 

 

V.

BBB- from S&P or

1.125%

2.00%

4.00%

 

Baa3 from Moody's

 

 

 

VI.

≤BB+ from S&P or

1.750%

5.00%

10.00%

 

≤Ba1 from Moody's

 

 

Page 10

 

 

 

provided

, that the Eurodollar Rate Interest Margin applicable to a Revolving Loan, once
determined, shall remain set for the duration of the selected Interest Period.



Notwithstanding the above, if at any time there is a split in Ratings of one
level, related to Categories I through V, between S&P and Moody's, the Floor and
Maximum Spread Adjustment in effect at any time will be determined based upon
the higher rating, and if at any time there is a split in Ratings of two or more
levels, related to Categories I through V, between S&P and Moody's, the Floor
and Maximum Spread Adjustment in effect at any time shall be determined based
upon the Ratings level that is one level below the higher of the S&P or Moody's
rating. If at any time either S&P or Moody's rates a Borrower at a Category VI
level, the Floor and Maximum Spread Adjustment in effect at any time will be
based on Category VI levels.

Each Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall notify each Lender), at the address set forth on Schedule 11.1,
information regarding any change in its Ratings with respect to such Borrower
within five Business Days of receipt of such information. The Administrative
Agent may assume that Ratings remain in effect unless a Borrower notifies the
Administrative Agent in writing that a Rating of a Borrower has changed.

"Interest Payment Date" means (a) as to Base Rate Loans of any Borrower, the
last day of each fiscal quarter of such Borrower and on the Maturity Date, (b)
as to Eurodollar Loans of any Borrower, on the last day of each applicable
Interest Period and on the Maturity Date and (c) as to Absolute Rate Competitive
Bid Loans of any Borrower, on the last day of the Interest Period for each
Absolute Rate Competitive Bid Loan and on the Maturity Date. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then such Interest Payment Date shall be deemed
to be the immediately preceding day.

"Interest Period" means, (a) as to Eurodollar Loans, a period of 14 days (in the
case of new money borrowings) and one, two or three months' duration, as the
relevant Borrower may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions of Eurodollar Revolving
Loans) and (b) with respect to Absolute Rate Competitive Bid Loans, a period
beginning on the date the Absolute Rate Competitive Bid Loan is made and ending
on the date specified in the respective Competitive Bid whereby the offer to
make such Absolute Rate Competitive Loan was extended, which shall not be less
than 7 days nor more than 360 days duration; provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Period shall end on the next preceding Business Day), (ii) no
Interest Period shall extend beyond the Maturity Date and (iii) with respect to
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

Page 11

"JPMCB" means JPMorgan Chase Bank.

"Lenders" means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 11.3.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

"Loan" means any loan made by any Lender pursuant to this Agreement.

"Mandatorily Convertible Securities" means any mandatorily convertible
equity-linked securities issued by a Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under the Credit Agreement.

"Material Adverse Effect" means with respect to any Borrower a material adverse
effect, after taking into account applicable insurance, if any, on (a) the
operations, financial condition or business of such Borrower, (b) the ability of
such Borrower to perform its obligations under this Credit Agreement or (c) the
validity or enforceability of this Credit Agreement or any of the other Credit
Documents against such Borrower, or the rights and remedies of the Lenders
against such Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 8.3 shall not
be considered to have a Material Adverse Effect.

"Material Subsidiary" shall mean with respect to any Borrower, a Subsidiary of
such Borrower whose total assets (as determined in accordance with GAAP)
represent at least 20% of the total assets of such Borrower, on a consolidated
basis.

"Maturity Date" means the date 364 days after the Closing Date.

"Maximum Spread Adjustment" for any day for any Borrower means the percentage as
set forth under the headings "Maximum Spread Adjustment" in the table included
in the definition of Interest Margin.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

Page 12

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

"Net Worth" means with respect to any Borrower, as of any date, the
shareholders' equity or net worth of such Borrower and its Consolidated
Subsidiaries (including, but not limited to, the value of any Manditorily
Convertible Securities), on a consolidated basis, as determined in accordance
with GAAP.

"Non-Recourse Debt" means Indebtedness (a) as to which no Borrower (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender; (b) no default with
respect to which would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of any Borrower to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders have been notified in writing that they will not have any recourse to
the stock or assets of any Borrower and the relevant legal documents so provide.

"Notes" means the collective reference to the Revolving Loan Notes and the
Competitive Bid Loan Notes of the Borrowers.

"Notice Date" has the meaning set forth in Section 2.2(b) hereof.

"Notice of Borrowing" means a request by a Borrower for a Loan in the form of
Exhibit 2.2(a).

"Notice of Continuation/Conversion" means a request by a Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

"Other Taxes" has the meaning set forth in Section 4.4(b) hereof.

"PBGC" means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

"Pension Plans" has the meaning set forth in Section 7.8 hereof.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

"Plan" means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower.

Page 13

"Price" means, for any Benchmark Bond on any Business Day on which a Pricing
Poll occurs, the Dollar price resulting from bid quotes solicited beginning at
2:00 p.m. (or such other time as may be set by the Administrative Agent) on such
Business Day. If (a) five quotes are received, the Price for such Benchmark Bond
for such day shall be the arithmetic average, as computed by the Administrative
Agent, of the three quotes remaining after the highest and lowest quotes are
excluded, or (b) four quotes are obtained, the Price for such Benchmark Bond for
such day shall be the arithmetic average, as computed by the Administrative
Agent, of the three quotes remaining after the lowest quote is excluded. The
Administrative Agent agrees to solicit such quotes on each of the two Business
Days immediately following a Notice Date; provided, that upon receipt by the
Administrative Agent of written consent from the relevant Borrower, the
Eurodollar Rate Interest Margin for such Borrower will equal the Ceiling and no
Pricing Poll shall be required.

"Pricing Poll" means the solicitation by the Administrative Agent on each of the
two Business Days immediately following the Notice Date of Prices for the
Benchmark Bonds from five Eligible Dealers as selected by DRI.

"Prime Rate" means the per annum rate of interest established from time to time
by JPMCB at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

"Ratings" means the rating assigned by S&P or Moody's to a Borrower based on
such Borrower's senior, unsecured, non-credit-enhanced obligations.

"Register" has the meaning set forth in Section 11.3(c).

"Regulation A, D, T, U or X" means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied times the Revolving Loan Commitment and (b) at any time after
the termination of the Commitments, the outstanding amount of Loans owed to such
Lender.

Page 14

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the relevant Borrower,
but in any event, with respect to financial matters, the chief financial officer
of the relevant Borrower.

"Revolving Loan" means a Loan made by the Lenders to a Borrower pursuant to
Section 2.1(a) hereof.

"Revolving Loan Commitment" means One Billion Two Hundred Fifty Million Dollars
($1,250,000,000), as such amount may be otherwise reduced in accordance with
Section 2.5.

"Revolving Loan Notes" means with respect to any Borrower the promissory notes
of such Borrower in favor of each Lender evidencing the Revolving Loans made to
such Borrower and substantially in the form of Exhibit 2.6(a), as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person's assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

"Spot Mid Swap Rates" has the meaning set forth in the definition of "Asset Swap
Spreads".

"SPV" has the meaning set forth in Section 11.18 hereof.

"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

"Synthetic Lease" means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

"Synthetic Lease Obligation" means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

Page 15

"Taxes" has the meaning set forth in Section 4.4(a).

"Total Funded Debt" means with respect to each Borrower all Funded Debt of such
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP.

"Trust Preferred Securities" means the trust preferred securities issued by one
of the five subsidiary capital trusts established by any of the Borrowers
outstanding on the date hereof and reflected as such in the financial statements
of Dominion Resources for the fiscal year ended December 31, 2002, and any
additional trust preferred securities that are substantially similar thereto,
along with the junior subordinated debt obligations of the Borrowers, so long as
(a) the terms thereof require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Loans and all other amounts due under the Credit Agreement, (b) such securities
are subordinated and junior in right of payment to all obligations of the
Borrowers for or in respect of borrowed money and (c) the obligors in respect of
such preferred securities and subordinated debt have the right to defer interest
and dividend payments, in each case to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
the Borrowers or the Lenders.

"VaPower" means Virginia Electric and Power Company, a Virginia corporation and
its successors and assigns.

"VaPower Benchmark Bond" means Virginia Electric and Power Company's 4.750%
Senior Notes due March 1, 2013 (CUSIP No. 927804EU4).

"Wholly Owned Subsidiary" means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors' qualifying shares or
local ownership shares required by law and outstanding publicly owned preferred
stock of VaPower) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

1.2  Computation of Time Periods; Other Definitional Provisions

.



For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Sections", "Schedules" and
"Exhibits" shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3  Accounting Terms

.



Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements described in Section 5.1(g)); provided,
however, if (a) a Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by such
Borrower to the Lenders as to which no such objection shall have been made.

 

Page 16

1.4  Time

.



All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

SECTION 2. LOANS

2.1  Revolving Loan Commitment

.



        Revolving Loans
        
        Subject to the terms and conditions set forth herein, each Lender
        severally agrees to make revolving loans to each Borrower in U.S.
        dollars, at any time and from time to time, during the period from the
        Closing Date to the Maturity Date (each a "Revolving Loan" and
        collectively the "Revolving Loans"); provided that (i) the sum of the
        aggregate amount of Revolving Loans plus the aggregate amount of
        Competitive Bid Loans outstanding to the Borrowers on any day shall not
        exceed the Revolving Loan Commitment and (ii) with respect to each
        individual Lender, the Lender's pro rata share of outstanding Revolving
        Loans shall not exceed such Lender's Commitment Percentage of the
        Revolving Loan Commitment. Revolving Loans made to any Borrower shall be
        the several obligations of such Borrower. Subject to the terms and
        conditions of this Credit Agreement, each Borrower may borrow, repay and
        reborrow the amount of the Revolving Loan Commitment made to it.
        
        Competitive Bid Loans Subfacility
         i. Competitive Bid Loans
        
        Subject to the terms and conditions set forth herein, a Borrower may,
        from time to time, during the period from the Closing Date until the
        date occurring seven days prior to the Maturity Date, request and each
        Lender may, in its sole discretion, agree to make Competitive Bid Loans
        to such Borrower; provided, however, that (A) the sum of the aggregate
        amount of Revolving Loans outstanding plus the aggregate amount of
        Competitive Bid Loans outstanding to the Borrowers on any day shall not
        exceed the Revolving Loan Commitment and (B) if a Lender makes a
        Competitive Bid Loan, such Lender's obligation to make its pro rata
        share of any Revolving Loan shall not be reduced thereby.
        
        Page 17
        
        Competitive Bid Requests
        
        Each Borrower may solicit Competitive Bids by delivery of a Competitive
        Bid Request to the Administrative Agent by 10:00 a.m. (A) with respect
        to a request for a Eurodollar Competitive Bid Loan, on a Business Day
        four Business Days prior to the date of a requested Eurodollar
        Competitive Bid Loan and (B) with respect to a request for an Absolute
        Rate Competitive Bid Loan, on a Business Day not less than one nor more
        than five Business Days prior to the date of the requested Absolute Rate
        Competitive Bid Loan. A Competitive Bid Request must be substantially in
        the form of Exhibit 2.1(b)(ii), shall be accompanied by the Competitive
        Bid Request Fee and shall specify (I) the date of the requested
        Competitive Bid Loan (which shall be a Business Day), (II) the amount of
        the requested Competitive Bid Loan, (III) whether such Borrower is
        requesting a Eurodollar Competitive Bid Loan or an Absolute Rate
        Competitive Bid Loan and (IV) the applicable Interest Period or Interest
        Periods requested. The Administrative Agent shall notify the Lenders of
        its receipt of a Competitive Bid Request and the contents thereof and
        invite the Lenders to submit Competitive Bids in response thereto. Such
        Borrower may not request a Competitive Bid for more than three different
        Interest Periods per Competitive Bid Request nor request Competitive Bid
        Requests more frequently than four times every calendar month.
        
        Competitive Bid Procedure
        
        Each Lender may, in its sole discretion, make one or more Competitive
        Bids to the relevant Borrower in response to a Competitive Bid Request.
        Each Competitive Bid must be received by the Administrative Agent not
        later than 10:00 a.m. (A) with respect to a request for a Eurodollar
        Competitive Bid Loan, three Business Days prior to the date of the
        requested Eurodollar Competitive Bid Loan and (B) with respect to a
        request for an Absolute Rate Competitive Bid Loan, on the proposed date
        of the requested Absolute Rate Competitive Bid Loan; provided, however,
        that should the Administrative Agent, in its capacity as a Lender,
        desire to submit a Competitive Bid it shall notify such Borrower of its
        Competitive Bid and the terms thereof not later than 15 minutes prior to
        the time the other Lenders are required to submit their Competitive
        Bids. A Lender may offer to make all or part of the requested
        Competitive Bid Loan and may submit multiple Competitive Bids in
        response to a Competitive Bid Request. Any Competitive Bid must specify
        (I) the particular Competitive Bid Request as to which the Competitive
        Bid is submitted, (II) the minimum (which shall be not less than
        $5,000,000 and integral multiples of $1,000,000 in excess thereof) and
        maximum principal amounts of the requested Competitive Bid Loan or Loans
        which the Lender is willing to make and (III) the applicable interest
        rate or rates and Interest Period or Interest Periods therefor. A
        Competitive Bid submitted by a Lender in accordance with the provisions
        hereof shall be irrevocable. The Administrative Agent shall promptly
        notify the relevant Borrower of all Competitive Bids made and the terms
        thereof. The Administrative Agent shall send a copy of each of the
        Competitive Bids to such Borrower and each of the Lenders for their
        respective records as soon as practicable.
        
         
        
        Page 18
        
        Acceptance of Competitive Bids
        
        Each Borrower may, in its sole discretion, subject only to the
        provisions of this subsection (iv), accept or refuse any Competitive Bid
        offered to it. To accept a Competitive Bid, the relevant Borrower shall
        give oral notification of its acceptance of any or all such Competitive
        Bids (which shall be promptly confirmed in writing) to the
        Administrative Agent by 11:00 a.m. (A) with respect to a request for a
        Eurodollar Competitive Bid Loan, three Business Days prior to the date
        of the requested Eurodollar Competitive Bid Loan and (B) with respect to
        a request for an Absolute Rate Competitive Bid Loan, on the proposed
        date of the Absolute Rate Competitive Bid Loan; provided, however, (I)
        the failure by such Borrower to give timely notice of its acceptance of
        a Competitive Bid shall be deemed to be a refusal thereof, (II) to the
        extent Competitive Bids are for comparable Interest Periods, such
        Borrower may accept Competitive Bids only in ascending order of rates,
        (III) the aggregate amount of Competitive Bids accepted by such Borrower
        shall not exceed the principal amount specified in the Competitive Bid
        Request, (IV) if such Borrower shall accept a bid or bids made at a
        particular Competitive Bid Rate, but the amount of such bid or bids
        shall cause the total amount of bids to be accepted by such Borrower to
        be in excess of the amount specified in the Competitive Bid Request,
        then such Borrower shall accept a portion of such bid or bids in an
        amount equal to the amount specified in the Competitive Bid Request less
        the amount of all other Competitive Bids accepted with respect to such
        Competitive Bid Request, which acceptance in the case of multiple bids
        at such Competitive Bid Rate, shall be made pro rata in accordance with
        the amount of each such bid at such Competitive Bid Rate and (V) no bid
        shall be accepted for a Competitive Bid Loan unless such Competitive Bid
        Loan is in a minimum principal amount of $5,000,000 and integral
        multiples of $1,000,000 in excess thereof, except that where a portion
        of a Competitive Bid is accepted in accordance with the provisions of
        clause (IV) of subsection (iv) hereof, then in a minimum principal
        amount of $500,000 and integral multiples of $100,000 (but not in any
        event less than the minimum amount specified in the Competitive Bid),
        and in calculating the pro rata allocation of acceptances of portions of
        multiple bids at a particular Competitive Bid Rate pursuant to clause
        (IV) of subsection (iv) hereof, the amounts shall be rounded to integral
        multiples of $100,000 in a manner which shall be in the discretion of
        such Borrower. A notice of acceptance of a Competitive Bid given by a
        Borrower in accordance with the provisions hereof shall be irrevocable.
        The Administrative Agent shall, not later than noon (A) with respect to
        a Eurodollar Competitive Bid Loan, three Business Days prior to the date
        of such Eurodollar Competitive Bid Loan and (B) with respect to a
        Absolute Rate Competitive Bid Loan, on the proposed date of such
        Competitive Bid Loan, notify each bidding Lender whether or not its
        Competitive Bid has been accepted (and if so, in what amount and at what
        Competitive Bid Rate), and each successful bidder will thereupon become
        bound, subject to the other applicable conditions hereof, to make the
        Competitive Bid Loan in respect of which its bid has been accepted.
        
        Funding of Competitive Bid Loans
        
        Each Lender which is to make a Competitive Bid Loan shall make its
        Competitive Bid Loan available to the Administrative Agent by 2:00 p.m.
        on the date specified in the Competitive Bid Request by deposit of
        immediately available funds at the office of the Administrative Agent in
        New York, New York or at such other address as the Administrative Agent
        may designate in writing. The Administrative Agent will, upon receipt,
        make the proceeds of such Competitive Bid Loans available to the
        relevant Borrower.
        
        Maturity of Competitive Bid Loans
    
        Each Competitive Bid Loan shall mature and be due and payable in full on
        the last day of the Interest Period applicable thereto. Unless the
        relevant Borrower shall give notice to the Administrative Agent
        otherwise (or repays such Competitive Bid Loan), or a Default or Event
        of Default with respect to such Borrower exists and is continuing, such
        Borrower shall be deemed to have requested Revolving Loans from all of
        the Lenders (in the amount of the maturing Competitive Bid Loan and
        accruing interest at the Base Rate), the proceeds of which will be used
        to repay such Competitive Bid Loan.
    
        Page 19
    
        2.2  Method of Borrowing for Revolving Loans
        
        Base Rate Loans
    
        By no later than 11:00 a.m. on the date of a Borrower's request for the
        borrowing (or for the conversion of Eurodollar Revolving Loans to Base
        Rate Loans), such Borrower shall submit a Notice of Borrowing to the
        Administrative Agent setting forth (i) the amount requested, (ii) the
        desire to have such Revolving Loans accrue interest at the Base Rate and
        (iii) except in the case of conversions of Eurodollar Revolving Loans to
        Base Rate Loans, complying in all respects with Section 5.2 hereof.
    
        Eurodollar Revolving Loans
    
        By no later than 11:00 a.m. three Business Days prior to the date of a
        Borrower's request for the borrowing (or for the conversion of Base Rate
        Loans to Eurodollar Revolving Loans or the continuation of existing
        Eurodollar Loans) (the "Notice Date"), such Borrower shall submit a
        Notice of Borrowing to the Administrative Agent setting forth (i) the
        amount requested, (ii) the desire to have such Revolving Loans accrue
        interest at the Adjusted Eurodollar Rate, (iii) the Interest Period
        applicable thereto, and (iv) except in the case of conversions of Base
        Rate Loans to Eurodollar Revolving Loans or the continuation of existing
        Eurodollar Loans, to complying in all respects with Section 5.2 hereof.
    
        Continuation and Conversion
    
        Each Borrower shall have the option, on any Business Day, to continue
        existing Eurodollar Revolving Loans made to it for a subsequent Interest
        Period, to convert Base Rate Loans made to it into Eurodollar Revolving
        Loans or to convert Eurodollar Revolving Loans made to it into Base Rate
        Loans. By no later than 11:00 a.m. (a) on the date of the requested
        conversion of a Eurodollar Revolving Loan to a Base Rate Loan or
        (b) three Business Days prior to the date for a requested continuation
        of a Eurodollar Revolving Loan or conversion of a Base Rate Loan to a
        Eurodollar Revolving Loan, the relevant Borrower shall provide
        telephonic notice to the Administrative Agent, followed promptly by a
        written Notice of Continuation/Conversion, setting forth (i) whether the
        relevant Borrower wishes to continue or convert such Loans and (ii) or
        if the request is to continue a Eurodollar Revolving Loan or convert a
        Base Rate Loan to a Eurodollar Revolving Loan, the Interest Period
        applicable thereto. Notwithstanding anything herein to the contrary, (i)
        except as provided in Section 4.1 hereof, Eurodollar Revolving Loans may
        be converted to Base Rate Loans only on the last day of an Interest
        Period applicable thereto; (ii) Eurodollar Revolving Loans may be
        continued and Base Rate Loans may be converted to Eurodollar Revolving
        Loans only if no Default or Event of Default with respect to the
        relevant Borrower is in existence on the date of such extension or
        conversion; (iii) any continuation or conversion must comply with
        Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by
        such Borrower to properly continue Eurodollar Revolving Loans at the end
        of an Interest Period shall be deemed a conversion to Base Rate Loans.
    
        Page 20
    
        2.3  Funding of Revolving Loans
    
         
    
        Upon receipt of a Notice of Borrowing, the Administrative Agent shall
        promptly inform the Lenders as to the terms thereof. Each Lender will
        make its pro rata share of the Revolving Loans available to the
        Administrative Agent by 1:00 p.m. on the date specified in the Notice of
        Borrowing by deposit (in U.S. dollars) of immediately available funds at
        the offices of the Administrative Agent at its principal office in New
        York, New York, or at such other address as the Administrative Agent may
        designate in writing. All Revolving Loans shall be made by the Lenders
        pro rata on the basis of each Lender's Commitment Percentage.
    
        No Lender shall be responsible for the failure or delay by any other
        Lender in its obligation to make Loans hereunder; provided, however,
        that the failure of any Lender to fulfill its obligations hereunder
        shall not relieve any other Lender of its obligations hereunder. Unless
        the Administrative Agent shall have been notified by any Lender prior to
        the date of any such Loan that such Lender does not intend to make
        available to the Administrative Agent its portion of the Loans to be
        made on such date, the Administrative Agent may assume that such Lender
        has made such amount available to the Administrative Agent on the date
        of such Loans, and the Administrative Agent in reliance upon such
        assumption, may (in its sole discretion without any obligation to do so)
        make available to the relevant Borrower a corresponding amount. If such
        corresponding amount is not in fact made available to the Administrative
        Agent, the Administrative Agent shall be able to recover such
        corresponding amount from such Lender. If such Lender does not pay such
        corresponding amount forthwith upon the Administrative Agent's demand
        therefor, the Administrative Agent will promptly notify the relevant
        Borrower and such Borrower shall immediately pay such corresponding
        amount to the Administrative Agent. The Administrative Agent shall also
        be entitled to recover from the Lender or such Borrower, as the case may
        be, interest on such corresponding amount in respect of each day from
        the date such corresponding amount was made available by the
        Administrative Agent to such Borrower to the date such corresponding
        amount is recovered by the Administrative Agent at a per annum rate
        equal to (a) from such Borrower at the applicable rate for such Loan
        pursuant to the Notice of Borrowing and (b) from a Lender at the Federal
        Funds Rate.
    
        Page 21
    
         
    
        2.4  Minimum Amounts of Revolving Loans
    
         
    
        Each request for Revolving Loans shall be in the case of Eurodollar
        Revolving Loans, in an aggregate principal amount that is not less than
        the lesser of $10,000,000 or the remaining amount available to be
        borrowed and, in the case of Base Rate Loans, in an aggregate principal
        amount that is not less than the lesser of $5,000,000 or the remaining
        amount available to be borrowed. Any Revolving Loan requested shall be
        in an integral multiple of $1,000,000 unless the request is for all of
        the remaining amount available to be borrowed.
    
        2.5  Reductions of Revolving Loan Commitment
    
         
    
        Upon at least three Business Days' notice, Dominion Resources, on its
        own behalf and/or acting on the request of any other Borrower, shall
        have the right to permanently terminate or reduce the aggregate unused
        amount of the Revolving Loan Commitment available to it and/or such
        other Borrower at any time or from time to time; provided that (a) each
        partial reduction shall be in an aggregate amount at least equal to
        $10,000,000 and in integral multiples of $1,000,000 above such amount
        and (b) no reduction shall be made which would reduce the Revolving Loan
        Commitment to an amount less than the sum of the then outstanding
        Revolving Loans plus the then outstanding Competitive Bid Loans. Any
        reduction in (or termination of) the Revolving Loan Commitment shall be
        permanent and may not be reinstated.
    
        2.6  Notes
        
        Revolving Loan Notes
    
        The Revolving Loans made by the Lenders to a Borrower shall be
        evidenced, upon request by any Lender, by a promissory note of such
        Borrower payable to each Lender in substantially the form of Exhibit
        2.6(a) hereto (the "Revolving Loan Notes") and in a principal amount
        equal to the amount of such Lender's Commitment Percentage of the
        Revolving Loan Commitment as originally in effect.
    
        Competitive Bid Loan Notes
    
        The Competitive Bid Loans made by the Lenders to a Borrower shall be
        evidenced, upon request by any Lender, by a promissory note of such
        Borrower payable to each Lender in substantially the form of Exhibit
        2.6(b) hereto (the "Competitive Bid Loan Notes") and in a principal
        amount equal to the Revolving Loan Commitment as originally in effect.
    
        The date, amount, type, interest rate and duration of Interest Period
        (if applicable) of each Loan made by each Lender to each Borrower, and
        each payment made on account of the principal thereof, shall be recorded
        by such Lender on its books; provided that the failure of such Lender to
        make any such recordation or endorsement shall not affect the
        obligations of such Borrower to make a payment when due of any amount
        owing hereunder or under any Note in respect of the Loans to be
        evidenced by such Note, and each such recordation or endorsement shall
        be conclusive and binding absent manifest error.
    
        Page 22
    
        SECTION 3. PAYMENTS
    
        3.1  Interest
    
         
    
        Interest Rate
     a. All Base Rate Loans made to a Borrower shall accrue interest at the
        Adjusted Base Rate with respect to such Borrower.
     b. All Eurodollar Loans made to a Borrower shall accrue interest at the
        Adjusted Eurodollar Rate with respect to such Borrower applicable to
        such Eurodollar Loan.
     c. All Competitive Bid Loans shall accrue interest at the applicable
        Competitive Bid Rate with respect to each Competitive Bid Loan.

    Default Rate of Interest

    Upon the occurrence, and during the continuance, of an Event of Default with
    respect to any Borrower, the principal of and, to the extent permitted by
    law, interest on the Loans outstanding to such Borrower and any other
    amounts owing by such Borrower hereunder or under the other Credit Documents
    shall bear interest, payable on demand, at a per annum rate equal to 2% plus
    the rate which would otherwise be applicable (or if no rate is applicable,
    then the rate for Loans outstanding to such Borrower that are Base Rate
    Loans plus 2% per annum).

    Interest Payments

    Interest on Loans shall be due and payable in arrears on each Interest
    Payment Date.

    3.2  Prepayments

     

    Voluntary Prepayments

    Each Borrower shall have the right to prepay Loans made to it in whole or in
    part from time to time without premium or penalty; provided, however, that
    (i) Eurodollar Loans may only be prepaid on three Business Days' prior
    written notice to the Administrative Agent and any prepayment of Eurodollar
    Loans will be subject to Section 4.3 hereof and (ii) each such partial
    prepayment of Loans shall be in the minimum principal amount of $10,000,000.
    Amounts prepaid hereunder shall be applied as such Borrower may elect;
    provided that if such Borrower fails to specify the application of a
    voluntary prepayment then such prepayment shall be applied in each case
    first to Base Rate Loans of such Borrower and then to Eurodollar Revolving
    Loans of such Borrower in direct order of Interest Period maturities. Any
    Loan outstanding after the Conversion Date, once prepaid, may not be
    reborrowed.

    Mandatory Prepayments

    If at any time the amount of Revolving Loans outstanding plus the aggregate
    amount of Competitive Bid Loans outstanding exceeds the Revolving Loan
    Commitment, one or more of the Borrowers shall immediately make a principal
    payment to the Administrative Agent in the manner and in an amount necessary
    to be in compliance with Section 2.1 hereof. Any payments made under this
    Section 3.2(b) shall be subject to Section 4.3 hereof and shall be applied
    first to Base Rate Loans of the relevant Borrower, then to Eurodollar
    Revolving Loans of the relevant Borrower in direct order of Interest Period
    maturities, then to Competitive Bid Loans of the relevant Borrower pro rata
    among all Lenders holding same.

    Page 23

    3.3  Payment in Full at Maturity

     

    On the Maturity Date, the entire outstanding principal balance of all Loans,
    together with accrued but unpaid interest and all other sums owing under
    this Credit Agreement, shall be due and payable in full, unless accelerated
    sooner pursuant to Section 9 hereof.

    3.4  Fees

     

    

    Commitment Fees

     

     i.   In consideration of the Revolving Loan Commitment being made available
          by the Lenders hereunder, DRI agrees to pay to the Administrative
          Agent, for the pro rata benefit of each Lender, a commitment fee for
          each day that will accrue on the unutilized Revolving Loan Commitment
          (i.e., the amount of the Revolving Loan Commitment over the
          outstanding aggregate principal amount of Revolving Loans) on such day
          according to the per annum percentages set forth under the heading
          "Commitment Fee" in the table included in the definition of
          "Commitment Fee Rate" (the "Commitment Fee").
     ii.  The accrued Commitment Fees shall be due and payable in arrears on the
          first Business Day of each January, April, July and October (as well
          as on the Maturity Date and on any date that the Revolving Loan
          Commitment is reduced) for the immediately preceding fiscal quarter
          (or portion thereof), beginning with the first of such dates to occur
          after the Closing Date.
     iii. For purposes of calculating the Commitment Fees, outstanding
          Competitive Loans will be deemed to be zero.

    Administrative Fees

    Dominion Resources agrees to pay to the Administrative Agent an annual fee
    as agreed to between the Borrowers and the Administrative Agent.

    Page 24

    3.5  Place and Manner of Payments

     

    All payments of principal, interest, fees, expenses and other amounts to be
    made by each Borrower under this Credit Agreement shall be received not
    later than 2:00 p.m. on the date when due in U.S. dollars and in immediately
    available funds, without setoff, deduction, counterclaim or withholding of
    any kind, by the Administrative Agent at its offices in New York, New York.
    Each Borrower shall, at the time it makes any payment under this Credit
    Agreement, specify to the Administrative Agent, the Loans, fees or other
    amounts payable by such Borrower hereunder to which such payment is to be
    applied (and in the event that it fails to specify, or if such application
    would be inconsistent with the terms hereof, the Administrative Agent, shall
    distribute such payment to the Lenders in such manner as it reasonably
    determines in its sole discretion).

    3.6  Pro Rata Treatment

     

    Except to the extent otherwise provided herein, all Revolving Loans, each
    payment or prepayment of principal of any Revolving Loan, each payment of
    interest on the Revolving Loans, each payment of Commitment Fees, each
    reduction of the Revolving Loan Commitment, and each conversion or
    continuation of any Revolving Loans, shall be allocated pro rata among the
    Lenders in accordance with the respective Commitment Percentages.

    3.7  Computations of Interest and Fees

    Except for Base Rate Loans, on which interest shall be computed on the basis
    of a 365 or 366 day year as the case may be, all computations of interest
    and fees hereunder shall be made on the basis of the actual number of days
    elapsed over a year of 360 days.
 a. It is the intent of the Lenders and each Borrower to conform to and contract
    in strict compliance with applicable usury law from time to time in effect.
    All agreements between the Lenders and the Borrowers are hereby limited by
    the provisions of this paragraph which shall override and control all such
    agreements, whether now existing or hereafter arising and whether written or
    oral. In no way, nor in any event or contingency (including but not limited
    to prepayment or acceleration of the maturity of any obligation), shall the
    interest taken, reserved, contracted for, charged, or received under this
    Credit Agreement, under the Notes or otherwise, exceed the maximum
    non-usurious amount permissible under applicable law. If, from any possible
    construction of any of the Credit Documents or any other document, interest
    would otherwise be payable in excess of the maximum non-usurious amount, any
    such construction shall be subject to the provisions of this paragraph and
    such documents shall be automatically reduced to the maximum non-usurious
    amount permitted under applicable law, without the necessity of execution of
    any amendment or new document. If any Lender shall ever receive anything of
    value which is characterized as interest on the Loans under applicable law
    and which would, apart from this provision, be in excess of the maximum
    lawful amount, an amount equal to the amount which would have been excessive
    interest shall, without penalty, be applied to the reduction of the
    principal amount owing on the Loans of the relevant Borrower and not to the
    payment of interest, or refunded to the relevant Borrower or the other payor
    thereof if and to the extent such amount which would have been excessive
    exceeds such unpaid principal amount of the Loans of the relevant. The right
    to demand payment of the Loans of any Borrower or any other indebtedness
    evidenced by any of the Credit Documents does not include the right to
    receive any interest which has not otherwise accrued on the date of such
    demand, and the Lenders do not intend to charge or receive any unearned
    interest in the event of such demand. All interest paid or agreed to be paid
    to the Lenders with respect to the Loans shall, to the extent permitted by
    applicable law, be amortized, prorated, allocated, and spread throughout the
    full stated term (including any renewal or extension) of the Loans so that
    the amount of interest on account of such indebtedness does not exceed the
    maximum non-usurious amount permitted by applicable law.
 b. The Administrative Agent will deliver promptly, and in no event later than
    the end of the day one Business Day prior to the borrowing date specified in
    the Notice of Borrowing, a notice to the appropriate Borrower and each
    Lender setting forth the Average Asset Swap Spread, the Prices from each
    Eligible Dealer that were used in determining the Asset Swap Spreads, the
    two daily Asset Swap Spreads, the Spot Mid Swap Rates (if applicable) and
    the Base Rate Interest Margin or Eurodollar Rate Interest Margin applicable
    to the Loan.

    Page 25

    3.8  Sharing of Payments

    .

    

    Each Lender agrees that, in the event that any Lender shall obtain payment
    in respect of any Loan owing to such Lender under this Credit Agreement
    through the exercise of a right of set-off, banker's lien, counterclaim or
    otherwise (including, but not limited to, pursuant to the Bankruptcy Code)
    in excess of its pro rata share as provided for in this Credit Agreement,
    such Lender shall promptly purchase from the other Lenders a participation
    in such Loans, in such amounts and with such other adjustments from time to
    time, as shall be equitable in order that all Lenders share such payment in
    accordance with their respective ratable shares as provided for in this
    Credit Agreement. Each Lender further agrees that if a payment to a Lender
    (which is obtained by such Lender through the exercise of a right of
    set-off, banker's lien, counterclaim or otherwise) shall be rescinded or
    must otherwise be restored, each Lender which shall have shared the benefit
    of such payment shall, by repurchase of a participation theretofore sold,
    return its share of that benefit to each Lender whose payment shall have
    been rescinded or otherwise restored. Each Borrower agrees that any Lender
    so purchasing such a participation in Loans made to such Borrower may, to
    the fullest extent permitted by law, exercise all rights of payment,
    including set-off, banker's lien or counterclaim, with respect to such
    participation as fully as if such Lender were a holder of such Loan or other
    obligation in the amount of such participation. Except as otherwise
    expressly provided in this Credit Agreement, if any Lender shall fail to
    remit to the Administrative Agent or any other Lender an amount payable by
    such Lender to the Administrative Agent or such other Lender pursuant to
    this Credit Agreement on the date when such amount is due, such payments
    shall accrue interest thereon, for each day from the date such amount is due
    until the day such amount is paid to the Administrative Agent or such other
    Lender, at a rate per annum equal to the Federal Funds Rate.

    Page 26

    3.9  Evidence of Debt

    

 c. Each Lender shall maintain an account or accounts evidencing each Loan made
    by such Lender to a Borrower from time to time, including the amounts of
    principal and interest payable and paid to such Lender by or for the account
    of each Borrower from time to time under this Credit Agreement. Each Lender
    will make reasonable efforts to maintain the accuracy of its account or
    accounts and to promptly update its account or accounts from time to time,
    as necessary.
 d. The Administrative Agent shall maintain the Register for each Borrower
    pursuant to Section 11.3(c), and a subaccount for each Lender, in which
    Registers and subaccounts (taken together) shall be recorded (i) the amount,
    type and Interest Period of each such Loan hereunder, (ii) the amount of any
    principal or interest due and payable or to become due and payable to each
    Lender hereunder and (iii) the amount of any sum received by the
    Administrative Agent hereunder from or for the account of the Borrowers and
    each Lender's share thereof. The Administrative Agent will make reasonable
    efforts to maintain the accuracy of the subaccounts referred to in the
    preceding sentence and to promptly update such subaccounts from time to
    time, as necessary.
 e. The entries made in the accounts, Registers and subaccounts maintained
    pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
    entries of the Administrative Agent, subsection (a)) shall be prima facie
    evidence of the existence and amounts of the obligations of each Borrower
    therein recorded; provided, however, that the failure of any Lender or the
    Administrative Agent to maintain any such account, such Registers or such
    subaccounts, as applicable, or any error therein, shall not in any manner
    affect the obligation of any Borrower to repay the Loans made by such Lender
    to such Borrower in accordance with the terms hereof.

    3.10  Conversion Option

    On the Maturity Date, each Borrower shall pay the entire outstanding
    principal balance of all Loans advanced to such Borrower (unless accelerated
    sooner pursuant to Section 9 hereof); provided that if such Borrower shall
    have delivered a notice to the Administrative Agent requesting a conversion
    of such Loans and an extension of the Maturity Date not earlier than 30 days
    but at least five Business Days prior to the Maturity Date (which notice
    shall be accompanied by a certificate signed by a Responsible Officer as to
    the matters specified in Section 5.2(b) and (c) hereof), then (a) the then
    outstanding principal amount of each Loan shall be aggregated on the
    Maturity Date (the "Conversion Date") into one Loan with one Interest
    Period, and each Lender's Commitment shall be reduced to an amount equal to
    the principal amount of such Lender's outstanding Loans on the Conversion
    Date and (b) the Loan shall become due and payable on the first anniversary
    of the Maturity Date (the "Final Date"). In the event the Loans are
    converted on the Conversion Date, the term "Maturity Date" shall mean the
    Final Date. The conversion of the Loans on the Conversion Date shall be
    subject to, and shall constitute a representation and warranty of, the
    correctness as of the Conversion Date of the matters specified in Section
    5.2 (b) and (c) hereof. The Administrative Agent shall promptly inform the
    Lenders of the receipt of the notice of conversion and the Conversion Date.

    Page 27

    SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

    4.1  Eurodollar Loan Provisions

    .

    

    Unavailability
    . In the event that the Administrative Agent shall have determined in good
    faith (i) that U.S. dollar deposits in the principal amounts requested with
    respect to a Eurodollar Loan are not generally available in the London
    interbank Eurodollar market or (ii) that reasonable means do not exist for
    ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
    practicable thereafter, give notice of such determination to the Borrowers
    and the Lenders. In the event of any such determination under clauses (i) or
    (ii) above, until the Administrative Agent shall have advised the Borrowers
    and the Lenders that the circumstances giving rise to such notice no longer
    exist, (A) any request by a Borrower for Eurodollar Loans shall be deemed to
    be a request for Base Rate Loans (or Absolute Rate Competitive Bid Loans, as
    the case may be), and (B) any request by a Borrower for conversion into or
    continuation of Eurodollar Revolving Loans shall be deemed to be a request
    for conversion into or continuation of Base Rate Loans.
    Change in Legality
    .
     i. Notwithstanding any other provision herein, if any change in any law or
        regulation or in the interpretation thereof by any Governmental
        Authority charged with the administration or interpretation thereof
        shall make it unlawful for any Lender to make or maintain any Eurodollar
        Loan or to give effect to its obligations as contemplated hereby with
        respect to any Eurodollar Loan, then, by written notice to the relevant
        Borrower and to the Administrative Agent, such Lender may:
         A. declare that Eurodollar Loans, and conversions to or continuations
            of Eurodollar Loans, will not thereafter be made by such Lender to
            such Borrower hereunder, whereupon any request by such Borrower for,
            or for conversion into or continuation of, Eurodollar Loans shall,
            as to such Lender only, be deemed a request for, or for conversion
            into or continuation of, Base Rate Loans (or Absolute Rate
            Competitive Bid Loans, as the case may be), unless such declaration
            shall be subsequently withdrawn; and
         B. require that all outstanding Eurodollar Loans made by it to such
            Borrower be converted to Base Rate Loans (or Absolute Rate
            Competitive Bid Loans, as the case may be) in which event all such
            Eurodollar Loans shall be automatically converted to Base Rate Loans
            (or Absolute Rate Competitive Bid Loans, as the case may be).

    In the event any Lender shall exercise its rights under clause (A) or (B)
    above, all payments and prepayments of principal which would otherwise have
    been applied to repay the Eurodollar Loans that would have been made by such
    Lender to such Borrower or the converted Eurodollar Loans of such Lender to
    such Borrower shall instead be applied to repay the Base Rate Loans (or
    Absolute Rate Competitive Bid Loans, as the case may be) made by such Lender
    to such Borrower in lieu of, or resulting from the conversion of, such
    Eurodollar Loans.

    Increased Costs
    . If at any time a Lender shall incur increased costs or reductions in the
    amounts received or receivable hereunder with respect to the making, the
    commitment to make or the maintaining of any Eurodollar Loan because of (i)
    any change since the date of this Credit Agreement in any applicable law,
    governmental rule, regulation, guideline or order (or in the interpretation
    or administration thereof and including the introduction of any new law or
    governmental rule, regulation, guideline or such order) including, without
    limitation, the imposition, modification or deemed applicability of any
    reserves, deposits or similar requirements (such as, for example, but not
    limited to, a change in official reserve requirements, but, in all events,
    excluding reserves required under Regulation D to the extent included in the
    computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
    affecting the London interbank Eurodollar market; then the relevant Borrower
    shall pay to such Lender promptly upon written demand therefor, such
    additional amounts (in the form of an increased rate of, or a different
    method of calculating, interest or otherwise as such Lender may determine in
    its sole discretion) as may be required to compensate such Lender for such
    increased costs or reductions in amounts receivable hereunder.

    Each determination and calculation made by a Lender under this Section 4.1
    shall, absent manifest error, be binding and conclusive on the parties
    hereto.

    Page 28

    4.2  Capital Adequacy

    If, after the date hereof, any Lender has determined that the adoption or
    effectiveness of any applicable law, rule or regulation regarding capital
    adequacy, or any change therein, or any change in the interpretation or
    administration thereof by any Governmental Authority, central bank or
    comparable agency charged with the interpretation or administration thereof,
    or compliance by such Lender (or its parent corporation) with any request or
    directive regarding capital adequacy (whether or not having the force of
    law) of any such authority, central bank or comparable agency, has or would
    have the effect of reducing the rate of return on such Lender's (or parent
    corporation's) capital or assets as a consequence of its commitments or
    obligations hereunder to any Borrower to a level below that which such
    Lender (or its parent corporation) could have achieved but for such
    adoption, effectiveness, change or compliance (taking into consideration
    such Lender's (or parent corporation's) policies with respect to capital
    adequacy), then, upon notice from such Lender, the relevant Borrower shall
    pay to such Lender such additional amount or amounts as will compensate such
    Lender (or its parent corporation) for such reduction. Each determination by
    any such Lender of amounts owing under this Section 4.2 shall, absent
    manifest error, be conclusive and binding on the parties hereto.

    Page 29

    4.3  Compensation

    Each Borrower shall compensate each Lender, upon its written request, for
    all reasonable losses, expenses and liabilities (including, without
    limitation, any loss, expense or liability incurred by reason of the
    liquidation or reemployment of deposits or other funds required by the
    Lender to fund its Eurodollar Loans to such Borrower) which such Lender may
    sustain:

 f. if for any reason (other than a default by such Lender or the Administrative
    Agent) a borrowing of Eurodollar Loans or Absolute Rate Competitive Bid
    Loans to such Borrower does not occur on a date specified therefor in a
    Notice of Borrowing or Competitive Bid Request to such Borrower, as the case
    may be;
 g. if any repayment, continuation or conversion of any Eurodollar Loan or
    Absolute Rate Competitive Bid Loan by such Borrower occurs on a date which
    is not the last day of an Interest Period applicable thereto, including,
    without limitation, in connection with any demand, acceleration, mandatory
    prepayment or otherwise (including any demand under this Section 4); or
 h. if such Borrower fails to repay its Eurodollar Loans or Absolute Rate
    Competitive Bid Loan when required by the terms of this Credit Agreement.

    Calculation of all amounts payable to a Lender under this Section 4.3 shall
    be made as though the Lender has actually funded its relevant Eurodollar
    Loan through the purchase of a Eurodollar deposit bearing interest at the
    Eurodollar Rate in an amount equal to the amount of that Loan, having a
    maturity comparable to the relevant Interest Period and through the transfer
    of such Eurodollar deposit from an offshore office of that Lender to a
    domestic office of that Lender in the United States of America; provided,
    however, that each Lender may fund each of its Eurodollar Loans in any
    manner it sees fit and the foregoing assumption shall be utilized only for
    the calculation of amounts payable under this Section 4.3.

    4.4  Taxes
    
    Tax Liabilities Imposed on a Lender
    . Any and all payments by a Borrower hereunder or under any of the Credit
    Documents shall be made, in accordance with the terms hereof and thereof,
    free and clear of and without deduction for any and all present or future
    taxes, levies, imposts, deductions, charges or withholdings, and all
    liabilities with respect thereto, excluding taxes measured by net income and
    franchise taxes imposed on any Lender by the jurisdiction under the laws of
    which such Lender is organized or transacting business or any political
    subdivision thereof (all such non-excluded taxes, being hereinafter referred
    to as "Taxes"). If such Borrower shall be required by law to deduct any
    Taxes from or in respect of any sum payable hereunder to any Lender, (i) the
    sum payable shall be increased as may be necessary so that after making all
    required deductions (including deductions applicable to additional sums
    payable under this Section 4.4) such Lender receives an amount equal to the
    sum it would have received had no such deductions been made, (ii) such
    Borrower shall make such deductions, (iii) such Borrower shall pay the full
    amount deducted to the relevant Governmental Authority in accordance with
    applicable law, and (iv) such Borrower shall deliver to such Lender evidence
    of such payment to the relevant Governmental Authority.

    Page 30

    Other Taxes
    . In addition, each Borrower agrees to pay, upon notice from a Lender and
    prior to the date when penalties attach thereto, all present or future stamp
    or documentary taxes or any other excise or property taxes, charges or
    similar levies of the United States or any state or political subdivision
    thereof or any applicable foreign jurisdiction that arise from any payment
    made hereunder by such Borrower or from the execution, delivery or
    registration of, or otherwise from such Borrower's participation with
    respect to, this Credit Agreement (collectively, the "
    Other Taxes
    ").
    Refunds
    . If a Lender or the Administrative Agent (as the case may be) shall become
    aware that it is entitled to claim a refund (or a refund in the form of a
    credit) (each, a "
    Refund
    ") from a Governmental Authority (as a result of any error in the amount of
    Taxes or Other Taxes paid to such Governmental Authority or otherwise) of
    Taxes or Other Taxes which a Borrower has paid, or with respect to which a
    Borrower has paid additional amounts, pursuant to this Section 4.4, it shall
    promptly notify such Borrower of the availability of such Refund and shall,
    within 30 days after receipt of written notice by such Borrower, make a
    claim to such Governmental Authority for such Refund at such Borrower's
    expense if, in the judgment of such Lender or the Administrative Agent (as
    the case may be), the making of such claim will not be otherwise
    disadvantageous to it;
    provided
    that nothing in this subsection (c) shall be construed to require any Lender
    or the Administrative Agent to institute any administrative proceeding
    (other than the filing of a claim for any such Refund) or judicial
    proceeding to obtain such Refund.

    If a Lender or the Administrative Agent (as the case may be) receives a
    Refund from a Governmental Authority (as a result of any error in the amount
    of Taxes or Other Taxes paid to such Governmental Authority or otherwise) of
    any Taxes or Other Taxes which have been paid by a Borrower, or with respect
    to which a Borrower has paid additional amounts pursuant to this Section
    4.4, it shall promptly pay to such Borrower the amount so received (but only
    to the extent of payments made, or additional amounts paid, by such Borrower
    under this Section 4.4 with respect to Taxes or Other Taxes giving rise to
    such Refund), net of all reasonable out-of-pocket expenses (including the
    net amount of taxes, if any, imposed on such Lender or the Administrative
    Agent with respect to such Refund) of such Lender or Administrative Agent,
    and without interest (other than interest paid by the relevant Governmental
    Authority with respect to such Refund); provided, however, that such
    Borrower, upon the request of Lender or the Administrative Agent, agrees to
    repay the amount paid over to such Borrower (plus penalties, interest or
    other charges) to such Lender or the Administrative Agent in the event such
    Lender or the Administrative Agent is required to repay such Refund to such
    Governmental Authority. Nothing contained in this Section 4.4(c) shall
    require any Lender or the Administrative Agent to make available any of its
    tax returns (or any other information that it deems to be confidential or
    proprietary).

    Foreign Lender
    . Each Lender (which, for purposes of this Section 4.4, shall include any
    Affiliate of a Lender that makes any Eurodollar Loan pursuant to the terms
    of this Credit Agreement) that is not a "United States person" (as such term
    is defined in Section 7701(a)(30) of the Code) shall submit to the Borrowers
    and the Administrative Agent on or before the Closing Date (or, in the case
    of a Person that becomes a Lender after the Closing Date by assignment,
    promptly upon such assignment), two duly completed and signed copies of (A)
    either (1) Form W-8BEN, or any applicable successor form, of the United
    States Internal Revenue Service entitling such Lender to a complete
    exemption from withholding on all amounts to be received by such Lender
    pursuant to this Credit Agreement and/or the Notes or (2) Form W-8ECI, or
    any applicable successor form, of the United States Internal Revenue Service
    relating to all amounts to be received by such Lender pursuant to this
    Credit Agreement and/or the Notes and, if applicable, (B) an Internal
    Revenue Service Form W-8BEN or W-9 entitling such Lender to receive a
    complete exemption from United States backup withholding tax. Each such
    Lender shall, from time to time after submitting either such form, submit to
    the Borrowers and the Administrative Agent such additional duly completed
    and signed copies of such forms (or such successor forms or other documents
    as shall be adopted from time to time by the relevant United States taxing
    authorities) as may be (1) reasonably requested in writing by the Borrowers
    or the Administrative Agent and (2) appropriate under then current United
    States laws or regulations. Upon the reasonable request of any Borrower or
    the Administrative Agent, each Lender that has not provided the forms or
    other documents, as provided above, on the basis of being a United States
    person shall submit to the Borrowers and the Administrative Agent a
    certificate to the effect that it is such a "United States person."

    Page 31

    4.5  Mitigation; Mandatory Assignment

    .

    

    The Administrative Agent and each Lender shall use reasonable efforts to
    avoid or mitigate any increased cost or suspension of the availability of an
    interest rate under Sections 4.1 through 4.4 above to the greatest extent
    practicable (including transferring the Loans to another lending office or
    Affiliate of a Lender) unless, in the opinion of the Administrative Agent or
    such Lender, such efforts would be likely to have an adverse effect upon it.
    In the event a Lender makes a request to a Borrower for additional payments
    in accordance with Section 4.1, 4.2 or 4.4, then, provided that no Default
    or Event of Default with respect to such Borrower has occurred and is
    continuing at such time, such Borrower may, at its own expense (such expense
    to include any transfer fee payable to the Administrative Agent under
    Section 11.3(b) and any expense pursuant to Section 4 hereof) and in its
    sole discretion, require such Lender to transfer and assign in whole (but
    not in part), without recourse (in accordance with and subject to the terms
    and conditions of Section 11.3(b)), all of its interests, rights and
    obligations under this Credit Agreement to an Eligible Assignee which shall
    assume such assigned obligations (which Eligible Assignee may be another
    Lender, if a Lender accepts such assignment); provided that (a) such
    assignment shall not conflict with any law, rule or regulation or order of
    any court or other Governmental Authority and (b) the Borrowers or such
    Eligible Assignee shall have paid to the assigning Lender in immediately
    available funds the principal of and interest accrued to the date of such
    payment on the portion of the Loans hereunder held by such assigning Lender
    and all other amounts owed to such assigning Lender hereunder, including
    amounts owed pursuant to Sections 4.1 through 4.4 hereof.

    Page 32

    SECTION 5. CONDITIONS PRECEDENT

    5.1  Closing Conditions

    The obligation of the Lenders to enter into the Credit Documents is subject
    to satisfaction of the following conditions (in form and substance
    acceptable to the Lenders):

    Credit Documents
    . Receipt by the Administrative Agent of duly executed copies of: (i) this
    Credit Agreement and (ii) the other Credit Documents.
    Corporate Documents
    . Receipt by the Administrative Agent of the following:
    Charter Documents
    . Copies of the articles of incorporation or other charter documents of each
    Borrower certified to be true and complete as of a recent date by the
    appropriate Governmental Authority of the state or other jurisdiction of its
    incorporation and certified by a secretary or assistant secretary of the
    relevant Borrower to be true and correct as of the Closing Date.
    Bylaws
    . A copy of the bylaws of each Borrower certified by a secretary or
    assistant secretary of the relevant Borrower to be true and correct as of
    the Closing Date.
    Resolutions
    . Copies of resolutions of the Board of Directors of each Borrower approving
    and adopting the Credit Documents, the transactions contemplated herein and
    therein and authorizing execution and delivery thereof, certified by a
    secretary or assistant secretary of the relevant Borrower to be true and
    correct and in force and effect as of the Closing Date.
    Good Standing
    . Copies of (a) certificates of good standing, existence or its equivalent
    with respect to each Borrower certified as of a recent date by the
    appropriate Governmental Authorities of its jurisdiction of incorporation
    and each other jurisdiction in which the failure to so qualify and be in
    good standing would have a Material Adverse Effect on such Borrower and (b)
    to the extent available, a certificate indicating payment of all corporate
    franchise taxes certified as of a recent date by the appropriate
    Governmental Authorities of each Borrower's jurisdiction of incorporation
    and each other jurisdiction from which the failure to pay such franchise
    taxes would have a Material Adverse Effect on such Borrower.

     

    Page 33

    Closing Certificate
    . Receipt by the Administrative Agent of a certificate of each Borrower,
    dated the Closing Date, substantially in the form of
    Exhibit 5.1(c)
    , executed by any Assistant Treasurer and the Secretary or any Assistant
    Secretary of such Borrower, and attaching the documents referred to in
    subsections 5.1(b).
    Outstanding Facility
    . Each of (i) the Borrowers' $1,250,000,000 364-Day Credit Agreement, dated
    as of May 30, 2002, (ii) VaPower's $175,000,000 Credit Agreement, dated as
    of November 27, 2000 and (iii) VaPower's $21,600,000 Credit Agreement, dated
    as of November 25, 2002, shall have been terminated and all amounts owing
    thereunder shall have been paid in full.
    Fees
    . The Lenders and the Administrative Agent shall have received all fees
    required to be paid, and all expenses for which invoices have been
    presented.
    Opinion of Counsel
    . Receipt by the Administrative Agent of an opinion, or opinions,
    satisfactory in form and content to the Administrative Agent and the
    Lenders, addressed to the Administrative Agent and each of the Lenders and
    dated as of the Closing Date, substantially in the form of
    Exhibit 5.1(f)
    , from McGuireWoods LLP, legal counsel to the Borrowers.
    Financial Statements
    . Receipt and approval by the Administrative Agent and the Lenders of the
    audited financial statements of each Borrower and its Consolidated
    Subsidiaries for each of the fiscal years ended as of December 31, 2001 and
    December 31, 2002 and the unaudited financial statements of each Borrower
    and its Consolidated Subsidiaries dated as of March 31, 2003.
    Consents
    . Receipt by the Administrative Agent of a written representation from each
    Borrower that (i) all governmental, shareholder and third party consents
    (including Securities and Exchange Commission clearance) and approvals
    necessary or, in the reasonable opinion of the Administrative Agent,
    advisable in connection with the transactions contemplated hereby have been
    received and are in full force and effect and (ii) no condition or
    requirement of law exists which could reasonably be likely to restrain,
    prevent or impose any material adverse condition on the transactions
    contemplated hereby, and receipt by the Administrative Agent of copies of
    any required orders of the Virginia State Corporation Commission or any
    other state utilities commission approving the relevant Borrower's
    execution, delivery and performance of this Credit Agreement and the
    borrowings hereunder.
 i. No Default; Representations and Warranties. As of the Closing Date (i) there
    shall exist no Default or Event of Default by any Borrower and (ii) all
    representations and warranties contained herein and in the other Credit
    Documents shall be true and correct in all material respects.
    Material Adverse Effect
    . No event or condition shall have occurred since the dates of the financial
    statements delivered pursuant to Section 5.1(g) above that has or would be
    likely to have a material adverse effect, after taking into account
    applicable insurance, if any, on (a) the business, assets, liabilities
    (actual or contingent), operations or condition (financial or otherwise) of
    the Borrowers and their respective Consolidated Subsidiaries taken as a
    whole, (b) the ability of the Borrowers to perform their respective
    obligations under this Credit Agreement or (c) the validity or
    enforceability of this Credit Agreement, any of the other Credit Documents,
    or the rights and remedies of the Lenders hereunder or thereunder.
    Other
    . Receipt by the Lenders of such other documents, instruments, agreements or
    information as reasonably requested by any Lender.

    The Administrative Agent shall provide written notice to the Borrowers and
    the Lenders upon the occurrence of the Effective Date (as defined in Section
    11.15).

    Page 34

    5.2  Conditions to Loans

    In addition to the conditions precedent stated elsewhere herein, the Lenders
    shall not be obligated to make new Loans to any Borrower unless:

    Request
    . Such Borrower shall have timely delivered a duly executed and completed
    Notice of Borrowing or Competitive Bid Request, as applicable, in
    conformance with all the terms and conditions of this Credit Agreement.
    Representations and Warranties
    . The representations and warranties made by such Borrower in or pursuant to
    the Credit Documents are true and correct in all material respects at and as
    if made as of the date of the funding of the Loans;
    provided
    ,
    however
    , that the representation and warranty set forth in clause (ii) of the
    second paragraph of Section 6.6 hereof need not be true and correct as a
    condition to any borrowing utilized by the relevant Borrower in connection
    with the repayment of its commercial paper program or programs.
    No Default
    . On the date of the funding of the Loans, no Default or Event of Default
    with respect to such Borrower has occurred and is continuing or would be
    caused by making the Loans.
    Availability
    . Immediately after giving effect to the making of a Loan (and the
    application of the proceeds thereof), the sum of Loans outstanding shall not
    exceed the Revolving Loan Commitment.

    The delivery of each Notice of Borrowing shall constitute a representation
    and warranty by such Borrower of the correctness of the matters specified in
    subsections (b), (c) and (d) above.

    SECTION 6. REPRESENTATIONS AND WARRANTIES

    Each Borrower, severally and not jointly, hereby represents and warrants to
    each Lender that:

    6.1  Organization and Good Standing

    .

    

    Such Borrower and each Material Subsidiary of each Borrower (other than any
    Material Subsidiary that is not a corporation) (a) is a corporation duly
    incorporated, validly existing and in good standing under the laws of the
    jurisdiction of its incorporation, (b) is duly qualified and in good
    standing as a foreign corporation authorized to do business in every
    jurisdiction where the failure to so qualify would have a Material Adverse
    Effect on such Borrower and (c) has the requisite corporate power and
    authority to own its properties and to carry on its business as now
    conducted and as proposed to be conducted. Each Material Subsidiary of such
    Borrower that is not a corporation (a) is a legal entity duly organized,
    existing and in good standing under the laws of its jurisdiction of
    organization, (b) is registered or qualified as an entity authorized to do
    business in every jurisdiction where the failure to be so registered or
    qualified would have a Material Adverse Effect on such Borrower and (c) has
    the requisite power and authority to own its properties and to carry on its
    business as now conducted and as proposed to be conducted.

    Page 35

    6.2  Due Authorization

    Such Borrower (a) has the requisite corporate power and authority to
    execute, deliver and perform this Credit Agreement and the other Credit
    Documents and to incur the obligations herein and therein provided for and
    (b) is duly authorized to, and has been authorized by all necessary
    corporate action, to execute, deliver and perform this Credit Agreement and
    the other Credit Documents.

    6.3  No Conflicts

    Neither the execution and delivery of the Credit Documents nor the
    consummation of the transactions contemplated therein, nor performance of
    and compliance with the terms and provisions thereof by such Borrower will
    (a) violate or conflict with any provision of its articles of incorporation
    or bylaws, (b) violate, contravene or materially conflict with any law
    (including without limitation, the Public Utility Holding Company Act of
    1935, as amended (the "1935 Act")), regulation (including without
    limitation, Regulation U or Regulation X), order, writ, judgment,
    injunction, decree or permit applicable to it, (c) violate, contravene or
    materially conflict with contractual provisions of, or cause an event of
    default under, any indenture, loan agreement, mortgage, deed of trust,
    contract or other agreement or instrument to which it is a party or by which
    it may be bound, the violation of which could have a Material Adverse Effect
    on such Borrower or (d) result in or require the creation of any Lien upon
    or with respect to its properties.

    6.4  Consents

    No consent, approval, authorization or order of, or filing, registration or
    qualification with, any court or Governmental Authority or third party is
    required to be obtained or made by such Borrower in connection with such
    Borrower's execution, delivery or performance of this Credit Agreement or
    any of the other Credit Documents that has not been obtained or made.

    6.5  Enforceable Obligations

    This Credit Agreement and the other Credit Documents have been duly executed
    and delivered and constitute legal, valid and binding obligations of such
    Borrower enforceable against such Borrower in accordance with their
    respective terms, except as may be limited by bankruptcy or insolvency laws
    or similar laws affecting creditors' rights generally or by general
    equitable principles.

    Page 36

    6.6  Financial Condition

    The financial statements provided to the Lenders pursuant to Section 5.1(g)
    and pursuant to Section 7.1(a) and (b) present fairly the financial
    condition, results of operations and cash flows of such Borrower and its
    Consolidated Subsidiaries as of the date stated therein.

    In addition, (i) such financial statements were prepared in accordance with
    GAAP and, (ii) since the latest date of such financial statements, there
    have occurred no changes or circumstances which have had or would be
    reasonably expected to have a Material Adverse Effect on such Borrower.

    
    6.7  No Default

    Neither such Borrower nor any of its Material Subsidiaries is in default in
    any respect under any contract, lease, loan agreement, indenture, mortgage,
    security agreement or other agreement or obligation to which it is a party
    or by which any of its properties is bound which default would have or would
    be reasonably expected to have a Material Adverse Effect on such Borrower.

    6.8  Indebtedness

    As of the Closing Date, such Borrower has no Indebtedness except as
    disclosed in the financial statements referenced in Section 5.1(g) and on
    Schedule 6.8.

    6.9  Litigation

    Except as disclosed in such Borrower's Annual Report on Form 10-K for the
    year ended December 31, 2002 and such Borrower's Quarterly Report on Form
    10-Q for the quarter ended March 31, 2003, there are no actions, suits or
    legal, equitable, arbitration or administrative proceedings, pending or, to
    the knowledge of such Borrower, threatened against such Borrower or a
    Material Subsidiary of such Borrower in which there is a reasonable
    possibility of an adverse decision which would have or would reasonably be
    expected to have a Material Adverse Effect on such Borrower.

    6.10  Taxes

    Such Borrower and each Material Subsidiary of such Borrower has filed, or
    caused to be filed, all material tax returns (federal, state, local and
    foreign) required to be filed by it and paid all amounts of taxes shown
    thereon to be due (including interest and penalties) and has paid all other
    taxes, fees, assessments and other governmental charges (including mortgage
    recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
    except for such taxes which are not yet delinquent or that are being
    contested in good faith and by proper proceedings, and against which
    adequate reserves are being maintained in accordance with GAAP. Such
    Borrower is not aware of any proposed tax assessments against it or any of
    its Material Subsidiaries.

    Page 37

    6.11  Compliance with Law

    Except as disclosed in such Borrower's Annual Report on Form 10-K for the
    year ended December 31, 2002 and such Borrower's Quarterly Report for the
    quarter ended March 31, 2003, such Borrower and each Material Subsidiary of
    such Borrower is in compliance with all laws, rules, regulations, orders and
    decrees applicable to it, or to its properties, unless such failure to
    comply would not have a Material Adverse Effect on such Borrower.

    6.12  ERISA

     

 j. No Reportable Event has occurred and is continuing with respect to any Plan
    of such Borrower; (b) no Plan of such Borrower has an accumulated funding
    deficiency determined under Section 412 of the Code; (c) no proceedings have
    been instituted, or, to the knowledge of such Borrower, planned to terminate
    any Plan of such Borrower; (d) neither such Borrower, nor any member of a
    Controlled Group including such Borrower, nor any duly-appointed
    administrator of a Plan of such Borrower has instituted or intends to
    institute proceedings to withdraw from any Multiemployer Pension Plan (as
    defined in Section 3(37) of ERISA); and (e) each Plan of such Borrower has
    been maintained and funded in all material respects in accordance with its
    terms and with the provisions of ERISA applicable thereto.

    6.13  Use of Proceeds

     

    

    The proceeds of the Loans made to such Borrower hereunder will be used
    solely for the purposes specified in Section 7.9.

    6.14  Government Regulation

 k. None of the proceeds of the Loans made to such Borrower hereunder will be
    used for the purpose of purchasing or carrying any "margin stock" which
    violates Regulation U or Regulation X or for the purpose of reducing or
    retiring in violation of Regulation U or Regulation X any Indebtedness which
    was originally incurred to purchase or carry "margin stock" or for any other
    purpose which might constitute this transaction a "purpose credit" in
    violation of Regulation U or Regulation X.
 l. As of the Closing Date, Dominion Resources and CNG each is a registered
    "holding company" within the meaning of that term under the 1935 Act. The
    issuance by such Borrower of the Notes, its incurrence of the Indebtedness
    contemplated by this Credit Agreement and the borrowing, repayment and
    reborrowing of Loans hereunder is permitted by the 1935 Act and requires no
    authorization or approval of any Governmental Authority other than such
    authorizations and approvals as have already been obtained.
 m. Such Borrower is not an "investment company" registered or required to be
    registered under the Investment Company Act of 1940, as amended (the
    "Investment Company Act"), and is not controlled by such a company, nor is
    otherwise subject to regulation under the Investment Company Act.

    Page 38

    6.15  Solvency

    Such Borrower is and, after the consummation of the transactions
    contemplated by this Credit Agreement and the other Credit Documents, will
    be Solvent.

    SECTION 7.  AFFIRMATIVE COVENANTS

    Each Borrower, severally but not jointly, hereby covenants and agrees that
    so long as this Credit Agreement is in effect and until the Loans made to
    it, together with interest, fees and other obligations hereunder, have been
    paid in full and the Commitments hereunder shall have terminated:

    7.1  Information Covenants

    Such Borrower will furnish, or cause to be furnished, to the Administrative
    Agent and each Lender:

 n. Annual Financial Statements. As soon as available, and in any event within
    120 days after the close of each fiscal year of such Borrower, a Form 10-K,
    as required to be filed with the Securities and Exchange Commission under
    the Securities Act of 1933, as amended, and the Exchange Act, which includes
    financial information required by such Form 10-K, such financial information
    to be in reasonable form and detail and audited by Deloitte & Touche or
    another independent certified public accountants of recognized national
    standing reasonably acceptable to the Administrative Agent and whose opinion
    shall be to the effect that such financial statements have been prepared in
    accordance with GAAP (except for changes with which such accountants concur)
    and shall not be limited as to the scope of the audit or qualified in any
    respect.
    Quarterly Financial Statements
    . As soon as available, and in any event within 60 days after the close of
    each of the first three fiscal quarters of such Borrower a Form 10-Q, as
    required to be filed with the Securities and Exchange Commission under the
    Securities Act of 1933, as amended, and the Exchange Act, which includes the
    financial information required by such Form 10-Q, such financial information
    to be in reasonable form and detail and reasonably acceptable to the
    Administrative Agent, and accompanied by a certificate of the chief
    financial officer or treasurer of such Borrower to the effect that such
    quarterly financial statements fairly present in all material respects the
    financial condition of such Borrower and have been prepared in accordance
    with GAAP, subject to changes resulting from audit and normal year-end audit
    adjustments.
    Officer's Certificate
    . At the time of delivery of the financial statements provided for in
    Sections 7.1(a) and 7.1(b) above, a certificate of the chief financial
    officer or treasurer of such Borrower, substantially in the form of
    Exhibit 7.1(c)
    , (i) demonstrating compliance with the financial covenant contained in
    Section 7.11 by calculation thereof as of the end of each such fiscal period
    and (ii) stating that no Default or Event of Default by such Borrower
    exists, or if any such Default or Event of Default does exist, specifying
    the nature and extent thereof and what action such Borrower proposes to take
    with respect thereto.
    Reports
    . Promptly upon transmission or receipt thereof, copies of any filings and
    registrations with, and reports to or from, the Securities and Exchange
    Commission, or any successor agency, and copies of all financial statements,
    proxy statements, notices and reports as Dominion Resources shall send to
    its shareholders.
    Notices
    . Upon such Borrower obtaining knowledge thereof, such Borrower will give
    written notice to the Administrative Agent immediately of (i) the occurrence
    of an event or condition consisting of a Default or Event of Default by such
    Borrower, specifying the nature and existence thereof and what action such
    Borrower proposes to take with respect thereto and (ii) the occurrence of
    any of the following: (A) the pendency or commencement of any litigation,
    arbitral or governmental proceeding against such Borrower or a Material
    Subsidiary of such Borrower which, if adversely determined, is likely to
    have a Material Adverse Effect on such Borrower, (B) the institution of any
    proceedings against such Borrower or a Material Subsidiary of such Borrower
    with respect to, or the receipt of notice by such Person of potential
    liability or responsibility for violation, or alleged violation of any
    federal, state or local law, rule or regulation, the violation of which
    would likely have a Material Adverse Effect on such Borrower or (C) any
    notice or determination concerning the imposition of any withdrawal
    liability by a Multiemployer Plan against such Borrower or any of its ERISA
    Affiliates, the determination that a Multiemployer Plan is, or is expected
    to be, in reorganization within the meaning of Title IV of ERISA or the
    termination of any Plan of such Borrower.
    Other Information
    . With reasonable promptness upon any such request, such other information
    regarding the business, properties or financial condition of such Borrower
    as the Administrative Agent or the Required Lenders may reasonably request.

    Page 39

    7.2  Preservation of Existence and Franchises

    Such Borrower will do (and will cause each of its Material Subsidiaries to
    do) all things necessary to preserve and keep in full force and effect its
    existence, rights, franchises and authority; provided that nothing in this
    Section 7.2 shall prevent any transaction otherwise permitted under Section
    8.2 or Section 8.3 or any change in the form of organization (by merger or
    otherwise) of any Material Subsidiary of any Borrower so long as such change
    shall not have an adverse effect on such Borrower's ability to perform its
    obligations hereunder.

    Page 40

    7.3  Books and Records

     

    Such Borrower will keep (and will cause each of its Material Subsidiaries to
    keep) complete and accurate books and records of its transactions in
    accordance with good accounting practices on the basis of GAAP (including
    the establishment and maintenance of appropriate reserves).

    7.4  Compliance with Law

     

    Such Borrower will comply (and will cause each of its Material Subsidiaries
    to comply) with all laws, rules, regulations and orders, and all applicable
    restrictions imposed by all Governmental Authorities, applicable to it and
    its property if noncompliance with any such law, rule, regulation, order or
    restriction would be reasonably expected to have a Material Adverse Effect
    on such Borrower.

    7.5  Payment of Taxes.

    Such Borrower will pay and discharge all taxes, assessments and governmental
    charges or levies imposed upon it, or upon its income or profits, or upon
    any of its properties, before they shall become delinquent; provided,
    however, that such Borrower shall not be required to pay any such tax,
    assessment, charge, levy, or claim which is being contested in good faith by
    appropriate proceedings and as to which adequate reserves therefor have been
    established in accordance with GAAP.

    7.6  Insurance

    Such Borrower will at all times maintain in full force and effect insurance
    (including worker's compensation insurance, liability insurance, casualty
    insurance and business interruption insurance) in such amounts, covering
    such risks and liabilities and with such deductibles or self-insurance
    retentions as are in accordance with normal industry practice.

    7.7  Performance of Obligations

    Such Borrower will perform (and will cause each of its Material Subsidiaries
    to perform) in all material respects all of its obligations under the terms
    of all material agreements, indentures, mortgages, security agreements or
    other debt instruments to which it is a party or by which it is bound.

    Page 41

    7.8  ERISA

     

    

    Such Borrower and each of its ERISA Affiliates will (a) at all times make
    prompt payment of all contributions (i) required under all employee pension
    benefit plans (as defined in Section 3(2) of ERISA) ("Pension Plans") and
    (ii) required to meet the minimum funding standard set forth in ERISA with
    respect to each of its Plans; (b) promptly upon request, furnish the
    Administrative Agent and the Lenders copies of each annual report/return
    (Form 5500 Series), as well as all schedules and attachments required to be
    filed with the Department of Labor and/or the Internal Revenue Service
    pursuant to ERISA, and the regulations promulgated thereunder, in connection
    with each of its Pension Plans for each Plan Year (as defined in ERISA); (c)
    notify the Administrative Agent immediately of any fact, including, but not
    limited to, any Reportable Event arising in connection with any of its
    Plans, which might constitute grounds for termination thereof by the PBGC or
    for the appointment by the appropriate United States District Court of a
    trustee to administer such Plan, together with a statement, if requested by
    the Administrative Agent, as to the reason therefor and the action, if any,
    proposed to be taken in respect thereof; and (d) furnish to the
    Administrative Agent, upon its request, such additional information
    concerning any of its Plans as may be reasonably requested. Such Borrower
    will not nor will it permit any of its ERISA Affiliates to (A) terminate a
    Plan if any such termination would have a Material Adverse Effect on such
    Borrower or (B) cause or permit to exist any Reportable Event under ERISA or
    other event or condition which presents a material risk of termination at
    the request of the PBGC if such termination would have a Material Adverse
    Effects.

    7.9  Use of Proceeds

    The proceeds of the Loans made to each Borrower hereunder may be used solely
    (a) to provide credit support for such Borrower's commercial paper, (b) for
    working capital of such Borrower and its Subsidiaries and (c) for other
    general corporate purposes.

    7.10  Audits/Inspections

    Upon reasonable notice, during normal business hours and in compliance with
    the reasonable security procedures of such Borrower, such Borrower will
    permit representatives appointed by the Administrative Agent or any Lender,
    including, without limitation, independent accountants, agents, attorneys,
    and appraisers to visit and inspect such Borrower's property, including its
    books and records, its accounts receivable and inventory, the Borrower's
    facilities and its other business assets, and to make photocopies or
    photographs thereof and to write down and record any information such
    representative obtains and shall permit any Lender or the Administrative
    Agent or its representatives to investigate and verify the accuracy of
    information provided to the Lenders and to discuss all such matters with the
    officers, employees and representatives of such Borrower.

    Page 42

    7.11  Total Funded Debt to Capitalization

    The ratio of (a) Total Funded Debt to (b) Capitalization for such Borrower
    shall at all times be less than or equal to .65 to 1.00, in the case of
    Dominion Resources (on a consolidated basis), or .60 to 1.00, in the case of
    each of VaPower and CNG (each on a consolidated basis).

    
    SECTION 8.  NEGATIVE COVENANTS

    Each Borrower, severally but not jointly, hereby covenants and agrees that
    so long as this Credit Agreement is in effect and until the Loans, together
    with interest, fees and other obligations hereunder, have been paid in full
    and the Commitments hereunder shall have terminated:

    8.1  Nature of Business

     

    Such Borrower will not alter the character of its business from that
    conducted as of the Closing Date and activities reasonably related thereto
    and similar and related businesses; provided, however, that VaPower may
    transfer assets related to its electric power generation and marketing and
    trading operations to one or more Wholly-Owned Subsidiaries of DRI to the
    extent permitted under Section 8.3.

    8.2  Consolidation and Merger

    Such Borrower will not enter into any transaction of merger or consolidation
    or liquidate, wind up or dissolve itself (or suffer any liquidation or
    dissolution); provided that notwithstanding the foregoing provisions of this
    Section 8.2, the following actions may be taken if, after giving effect
    thereto, no Default or Event of Default by such Borrower exists:

 o. a Subsidiary of such Borrower may be merged or consolidated with or into any
    Borrower; provided that a Borrower shall be the continuing or surviving
    entity;
 p. such Borrower may merge or consolidate with any other Person if either
    (i) such Borrower shall be the continuing or surviving entity or (ii) such
    Borrower shall not be the continuing or surviving entity and the entity so
    continuing or surviving (A) is an entity organized and duly existing under
    the law of any state of the United States and (B) executes and delivers to
    the Administrative Agent and the Lenders an instrument in form satisfactory
    to the Required Lenders pursuant to which it expressly assumes the Loans of
    such Borrower and all of the other obligations of such Borrower under the
    Credit Documents and procures for the Administrative Agent and each Lender
    an opinion in form satisfactory to the Required Lenders and from counsel
    satisfactory to the Required Lenders in respect of the due authorization,
    execution, delivery and enforceability of such instrument and covering such
    other matters as the Required Lenders may reasonably request; and
 q. such Borrower may be merged or consolidated with or into any other Borrower.

    Page 43

    8.3  Sale or Lease of Assets

    Such Borrower will not convey, sell, lease, transfer or otherwise dispose
    of, in one transaction or a series of transactions, all or substantially all
    of its business or assets whether now owned or hereafter acquired, it being
    understood and agreed that VaPower may transfer assets related to its
    electric power generation and marketing and trading operations to one or
    more Wholly-Owned Subsidiaries generally in accordance with a plan submitted
    to the Virginia State Corporation Commission, provided that (i) each such
    Wholly-Owned Subsidiary remains at all times a Wholly Owned Subsidiary of
    Dominion Resources and (ii) the Ratings of Dominion Resources and VaPower
    will not be lowered to less than BBB by S&P or Baa2 by Moody's in connection
    with or as a result of such transfer.

    8.4  Limitation on Liens
    
    

    In the case of VaPower, VaPower shall not, nor shall it permit any of its
    Material Subsidiaries to, create, incur, assume or suffer to exist any Lien
    upon any of its property, assets or revenues, whether now owned or hereafter
    acquired, except for (i) Liens permitted by the First Mortgage Bond
    Indenture and (ii) Liens created in the ordinary course of business.

    

    In the case of CNG, if CNG shall pledge, mortgage or hypothecate, or permit
    any Lien upon, any property or assets at any time owned by CNG and by reason
    thereof CNG would under the Indenture be obligated to cause the Securities
    outstanding under the Indenture as from time to time in effect to be secured
    by such pledge, mortgage, hypothecation or other Lien, CNG shall
    concurrently make effective provision whereby the Loans outstanding
    hereunder will be equally and ratably secured with any and all other
    indebtedness thereby secured.

    In the case of Dominion Resources, if Dominion Resources shall pledge as
    security for any indebtedness or obligations, or permit any Lien as security
    for Indebtedness or obligations upon, any capital stock owned by it on the
    date hereof or thereafter acquired, of any of its Material Subsidiaries,
    Dominion Resources will secure the outstanding Loans ratably with the
    indebtedness or obligations secured by such pledge, except for Liens
    incurred or otherwise arising in the ordinary course of business.

    Page 44

    8.5  Fiscal Year

    Such Borrower will not change its fiscal year without prior notification to
    the Lenders.

    SECTION 9.  EVENTS OF DEFAULT

    9.1  Events of Default

    An Event of Default with respect to a Borrower shall exist upon the
    occurrence and continuation of any of the following specified events with
    respect to such Borrower (each an "Event of Default"):

    Payment
    . Such Borrower shall:
     i.  default in the payment when due of any principal of any of the Loans;
         or
     ii. default, and such default shall continue for three or more days, in the
         payment when due of any interest on the Loans or of any fees or other
         amounts owing hereunder, under any of the other Credit Documents or in
         connection herewith.

    Representations
    . Any representation, warranty or statement made or deemed to be made by
    such Borrower herein, in any of the other Credit Documents, or in any
    statement or certificate delivered or required to be delivered pursuant
    hereto or thereto shall prove untrue in any material respect on the date as
    of which it was deemed to have been made.
    Covenants
    . Such Borrower shall:
     i.   default in the due performance or observance of any term, covenant or
          agreement contained in Sections 7.2, 7.9, 7.11 or 8.1 through 8.5,
          inclusive; or
     ii.  default in the due performance or observance by it of any term,
          covenant or agreement contained in Section 7.1(a), (b), (c) or (e) and
          such default shall continue unremedied for a period of five Business
          Days after the earlier of an officer of such Borrower becoming aware
          of such default or notice thereof given by the Administrative Agent;
          or
     iii. default in the due performance or observance by it of any term,
          covenant or agreement (other than those referred to in subsections
          (a), (b), (c)(i), or (c)(ii) of this Section 9.1) contained in this
          Credit Agreement or any other Credit Document and such default shall
          continue unremedied for a period of at least 30 days after the earlier
          of an officer of such Borrower becoming aware of such default or
          notice thereof given by the Administrative Agent.

    Page 45

    Credit Documents
    . Any Credit Document shall fail to be in full force and effect with respect
    to such Borrower or to give the Administrative Agent and/or the Lenders the
    security interests, liens, rights, powers and privileges purported to be
    created thereby and relating to such Borrower.
    Bankruptcy, etc.
    The occurrence of any of the following with respect to such Borrower or a
    Material Subsidiary of such Borrower (i) a court or governmental agency
    having jurisdiction in the premises shall enter a decree or order for relief
    in respect of such Borrower or a Material Subsidiary of such Borrower in an
    involuntary case under any applicable bankruptcy, insolvency or other
    similar law now or hereafter in effect, or appoint a receiver, liquidator,
    assignee, custodian, trustee, sequestrator or similar official of such
    Borrower or a Material Subsidiary of such Borrower or for any substantial
    part of its property or ordering the winding up or liquidation of its
    affairs; or (ii) an involuntary case under any applicable bankruptcy,
    insolvency or other similar law now or hereafter in effect is commenced
    against such Borrower or a Material Subsidiary of such Borrower and such
    petition remains unstayed and in effect for a period of 60 consecutive days;
    or (iii) such Borrower or a Material Subsidiary of such Borrower shall
    commence a voluntary case under any applicable bankruptcy, insolvency or
    other similar law now or hereafter in effect, or consent to the entry of an
    order for relief in an involuntary case under any such law, or consent to
    the appointment or taking possession by a receiver, liquidator, assignee,
    custodian, trustee, sequestrator or similar official of such Person or any
    substantial part of its property or make any general assignment for the
    benefit of creditors; or (iv) such Borrower or a Material Subsidiary of such
    Borrower shall admit in writing its inability to pay its debts generally as
    they become due or any action shall be taken by such Person in furtherance
    of any of the aforesaid purposes.
    Defaults under Other Agreements
    . With respect to any Indebtedness (other than Indebtedness of such Borrower
    outstanding under this Credit Agreement) of such Borrower or a Material
    Subsidiary of such Borrower in a principal amount in excess of $25,000,000,
    (i) such Borrower or a Material Subsidiary of such Borrower shall (A)
    default in any payment (beyond the applicable grace period with respect
    thereto, if any) with respect to any such Indebtedness, or (B) default
    (after giving effect to any applicable grace period) in the observance or
    performance of any covenant or agreement relating to such Indebtedness or
    contained in any instrument or agreement evidencing, securing or relating
    thereto, or any other event or condition shall occur or condition exist, the
    effect of which default or other event or condition is to cause, or permit,
    the holder or holders of such Indebtedness (or trustee or agent on behalf of
    such holders) to cause any such Indebtedness to become due prior to its
    stated maturity; or (ii) any such Indebtedness shall be declared due and
    payable, or required to be prepaid other than by a regularly scheduled
    required prepayment, prior to the stated maturity thereof; or (iii) any such
    Indebtedness matures and is not paid at maturity.
    Judgments
    . One or more judgments, orders, or decrees shall be entered against such
    Borrower or a Material Subsidiary of such Borrower involving a liability of
    $25,000,000 or more, in the aggregate, (to the extent not paid or covered by
    insurance provided by a carrier who has acknowledged coverage) and such
    judgments, orders or decrees shall continue unsatisfied, undischarged and
    unstayed for a period ending on the first to occur of (i) the last day on
    which such judgment, order or decree becomes final and unappealable and,
    where applicable, with the status of a judicial lien or (ii) 30 days.
    ERISA
    . (i) Such Borrower, or a Material Subsidiary of such Borrower or any member
    of the Controlled Group including such Borrower shall fail to pay when due
    an amount or amounts aggregating in excess of $20,000,000 which it shall
    have become liable to pay under Title IV of ERISA; or (ii) notice of intent
    to terminate a Plan or Plans of such Borrower which in the aggregate have
    unfunded liabilities in excess of $20,000,000 (individually and
    collectively, a "Material Plan") shall be filed under Title IV of ERISA by
    such Borrower or any member of the Controlled Group including such Borrower,
    any plan administrator or any combination of the foregoing; or (iii) the
    PBGC shall institute proceedings under Title IV of ERISA to terminate, to
    impose liability (other than for premiums under Section 4007 of ERISA) in
    respect of, or to cause a trustee to be appointed to administer any Material
    Plan of such Borrower; or (iv) a condition shall exist by reason of which
    the PBGC would be entitled to obtain a decree adjudicating that any Material
    Plan of such Borrower must be terminated; or (v) there shall occur a
    complete or partial withdrawal from, or a default, within the meaning of
    Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer
    Plans which could cause one or more members of the Controlled Group
    including such Borrower to incur a current payment obligation in excess of
    $20,000,000.
    Change of Control
    . The occurrence of any Change of Control with respect to such Borrower.

    Page 46

    9.2  Acceleration; Remedies

    .

    

    Upon the occurrence of an Event of Default with respect to any Borrower, and
    at any time thereafter unless and until such Event of Default has been
    waived by the Required Lenders or cured to the satisfaction of the Required
    Lenders, the Administrative Agent may with the consent of the Required
    Lenders, and shall, upon the request and direction of the Required Lenders,
    by written notice to such Borrower take any of the following actions without
    prejudice to the rights of the Administrative Agent or any Lender to enforce
    its claims against such Borrower, except as otherwise specifically provided
    for herein:

    Termination of Commitments
    . Declare the Commitments with respect to such Borrower (and, if such
    Borrower is either VaPower or CNG, then also to Dominion Resources)
    terminated whereupon the Commitments with respect to such Borrower (and, if
    such Borrower is either VaPower or CNG, then also to Dominion Resources)
    shall be immediately terminated.
    Acceleration of Loans
    . Declare the unpaid principal of and any accrued interest in respect of all
    Loans made to such Borrower (and, if such Borrower is either VaPower or CNG,
    then also to Dominion Resources) and any and all other indebtedness or
    obligations of any and every kind owing by such Borrower (and, if such
    Borrower is either VaPower or CNG, then also by Dominion Resources) to any
    of the Lenders or the Administrative Agent hereunder to be due whereupon the
    same shall be immediately due and payable without presentment, demand,
    protest or other notice of any kind, all of which are hereby waived by such
    Borrower (and, if such Borrower is either VaPower or CNG, then also by
    Dominion Resources).
    Enforcement of Rights
    . Enforce any and all rights and interests created and existing under the
    Credit Documents, including, without limitation, all rights of set-off, as
    against such Borrower.

    Notwithstanding the foregoing, if an Event of Default specified in Section
    9.1(e) shall occur, then the Commitments with respect to such Borrower (and,
    if such Borrower is either VaPower or CNG, then also to Dominion Resources)
    shall automatically terminate and all Loans made to such Borrower (and, if
    such Borrower is either VaPower or CNG, then also to Dominion Resources),
    all accrued interest in respect thereof, all accrued and unpaid fees and
    other indebtedness or obligations owing by such Borrower (and, if such
    Borrower is either VaPower or CNG, then also by Dominion Resources) to the
    Lenders and the Administrative Agent hereunder shall immediately become due
    and payable without the giving of any notice or other action by the
    Administrative Agent or the Lenders.

    Page 47

    9.3  Allocation of Payments After Event of Default

    Notwithstanding any other provisions of this Credit Agreement, after the
    occurrence and during the continuance of an Event of Default with respect to
    any Borrower, all amounts collected from such Borrower or received by the
    Administrative Agent or any Lender on account of amounts outstanding under
    any of the Credit Documents shall be paid over or delivered as follows:

    FIRST, to the payment of all reasonable out-of-pocket costs and expenses
    (including without limitation reasonable attorneys' fees other than the fees
    of in-house counsel) of the Administrative Agent or any of the Lenders in
    connection with enforcing the rights of the Lenders under the Credit
    Documents against such Borrower and any protective advances made by the
    Administrative Agent or any of the Lenders, pro rata as set forth below;

    SECOND, to payment of any fees owed to the Administrative Agent or any
    Lender by such Borrower, pro rata as set forth below;

    THIRD, to the payment of all accrued interest payable to the Lenders by such
    Borrower hereunder, pro rata as set forth below;

    FOURTH, to the payment of the outstanding principal amount of the Loans of
    such Borrower, pro rata as set forth below;

    FIFTH, to all other obligations which shall have become due and payable of
    such Borrower under the Credit Documents and not repaid pursuant to clauses
    "FIRST" through "FOURTH" above; and

    SIXTH, the payment of the surplus, if any, to whoever may be lawfully
    entitled to receive such surplus.

    In carrying out the foregoing, (a) amounts received shall be applied in the
    numerical order provided until exhausted prior to application to the next
    succeeding category and (b) each of the Lenders shall receive an amount
    equal to its pro rata share (based on each Lender's Commitment Percentages)
    of amounts available to be applied.

    Page 48

    SECTION 10.  AGENCY PROVISIONS

    10.1  Appointment

    Each Lender hereby designates and appoints JPMCB as administrative agent of
    such Lender to act as specified herein and the other Credit Documents, and
    each such Lender hereby authorizes the Administrative Agent, as the agent
    for such Lender, to take such action on its behalf under the provisions of
    this Credit Agreement and the other Credit Documents and to exercise such
    powers and perform such duties as are expressly delegated by the terms
    hereof and of the other Credit Documents, together with such other powers as
    are reasonably incidental thereto. Notwithstanding any provision to the
    contrary elsewhere herein and in the other Credit Documents, the
    Administrative Agent shall not have any duties or responsibilities, except
    those expressly set forth herein and therein, or any fiduciary relationship
    with any Lender, and no implied covenants, functions, responsibilities,
    duties, obligations or liabilities shall be read into this Credit Agreement
    or any of the other Credit Documents, or shall otherwise exist against the
    Administrative Agent. The provisions of this Section are solely for the
    benefit of the Administrative Agent and the Lenders and no Borrower shall
    have any rights as a third party beneficiary of the provisions hereof. In
    performing its functions and duties under this Credit Agreement and the
    other Credit Documents, the Administrative Agent shall act solely as agent
    of the Lenders and does not assume and shall not be deemed to have assumed
    any obligation or relationship of agency or trust with or for any Borrower.

    10.2  Delegation of Duties

    The Administrative Agent may execute any of its duties hereunder or under
    the other Credit Documents by or through agents or attorneys-in-fact and
    shall be entitled to advice of counsel concerning all matters pertaining to
    such duties. The Administrative Agent shall not be responsible for the
    negligence or misconduct of any agents or attorneys-in-fact selected by it
    with reasonable care.

    10.3  Exculpatory Provisions

    Neither the Administrative Agent nor any of its officers, directors,
    employees, agents, attorneys-in-fact or Affiliates shall be liable for any
    action lawfully taken or omitted to be taken by it or such Person under or
    in connection herewith or in connection with any of the other Credit
    Documents (except for its or such Person's own gross negligence or willful
    misconduct), or responsible in any manner to any of the Lenders for any
    recitals, statements, representations or warranties made by a Borrower
    contained herein or in any of the other Credit Documents or in any
    certificate, report, statement or other document referred to or provided for
    in, or received by the Administrative Agent under or in connection herewith
    or in connection with the other Credit Documents, or enforceability or
    sufficiency therefor of any of the other Credit Documents, or for any
    failure of the Borrowers to perform their respective obligations hereunder
    or thereunder. The Administrative Agent shall not be responsible to any
    Lender for the effectiveness, genuineness, validity, enforceability,
    collectibility or sufficiency of this Credit Agreement, or any of the other
    Credit Documents or for any representations, warranties, recitals or
    statements made herein or therein or made by a Borrower in any written or
    oral statement or in any financial or other statements, instruments,
    reports, certificates or any other documents in connection herewith or
    therewith furnished or made by the Administrative Agent to the Lenders or by
    or on behalf of a Borrower to the Administrative Agent or any Lender or be
    required to ascertain or inquire as to the performance or observance of any
    of the terms, conditions, provisions, covenants or agreements contained
    herein or therein or as to the use of the proceeds of the Loans or of the
    existence or possible existence of any Default or Event of Default or to
    inspect the properties, books or records of a Borrower. The Administrative
    Agent is not a trustee for the Lenders and owes no fiduciary duty to the
    Lenders. None of the Lenders identified on the facing page or signature
    pages of this Agreement as "Syndication Agent" or "Co-Documentation Agents"
    shall have any right, power, obligation, liability, responsibility or duty
    under this Agreement other than those applicable to all Lenders as such, nor
    shall they have or be deemed to have any fiduciary relationship with any
    Lender.

    Page 49

    10.4  Reliance on Communications

    The Administrative Agent shall be entitled to rely, and shall be fully
    protected in relying, upon any note, writing, resolution, notice, consent,
    certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
    teletype message, statement, order or other document or conversation
    reasonably believed by it to be genuine and correct and to have been signed,
    sent or made by the proper Person or Persons and upon advice and statements
    of legal counsel (including, without limitation, counsel to a Borrower,
    independent accountants and other experts selected by the Administrative
    Agent with reasonable care). The Administrative Agent may deem and treat the
    Lenders as the owner of its interests hereunder for all purposes unless a
    written notice of assignment, negotiation or transfer thereof shall have
    been filed with the Administrative Agent in accordance with Section 11.3(b).
    The Administrative Agent shall be fully justified in failing or refusing to
    take any action under this Credit Agreement or under any of the other Credit
    Documents unless it shall first receive such advice or concurrence of the
    Required Lenders as it deems appropriate or it shall first be indemnified to
    its satisfaction by the Lenders against any and all liability and expense
    which may be incurred by it by reason of taking or continuing to take any
    such action. The Administrative Agent shall in all cases be fully protected
    in acting, or in refraining from acting, hereunder or under any of the other
    Credit Documents in accordance with a request of the Required Lenders (or to
    the extent specifically provided in Section 11.6, all the Lenders) and such
    request and any action taken or failure to act pursuant thereto shall be
    binding upon all the Lenders (including their successors and assigns).

    Page 50

    10.5  Notice of Default

    The Administrative Agent shall not be deemed to have knowledge or notice of
    the occurrence of any Default or Event of Default hereunder unless the
    Administrative Agent has received notice from a Lender or the relevant
    Borrower referring to the Credit Document, describing such Default or Event
    of Default and stating that such notice is a "notice of default." In the
    event that the Administrative Agent receives such a notice, the
    Administrative Agent shall give prompt notice thereof to the Lenders. The
    Administrative Agent shall take such action with respect to such Default or
    Event of Default as shall be directed by the Required Lenders (or, to the
    extent specifically provided in Section 11.6, all the Lenders).

    10.6  Non-Reliance on Administrative Agent and Other Lenders

    Each Lender expressly acknowledges that neither the Administrative Agent nor
    any of its officers, directors, employees, agents, attorneys-in-fact or
    affiliates has made any representations or warranties to it and that no act
    by the Administrative Agent or any affiliate thereof hereinafter taken,
    including any review of the affairs of a Borrower, shall be deemed to
    constitute any representation or warranty by the Administrative Agent to any
    Lender. Each Lender represents to the Administrative Agent that it has,
    independently and without reliance upon the Administrative Agent or any
    other Lender, and based on such documents and information as it has deemed
    appropriate, made its own appraisal of and investigation into the business,
    assets, operations, property, financial and other conditions, prospects and
    creditworthiness of a Borrower and made its own decision to make its Loans
    hereunder and enter into this Credit Agreement. Each Lender also represents
    that it will, independently and without reliance upon the Administrative
    Agent or any other Lender, and based on such documents and information as it
    shall deem appropriate at the time, continue to make its own credit
    analysis, appraisals and decisions in taking or not taking action under this
    Credit Agreement, and to make such investigation as it deems necessary to
    inform itself as to the business, assets, operations, property, financial
    and other conditions, prospects and creditworthiness of a Borrower. Except
    for (i) delivery of the Credit Documents and (ii) notices, reports and other
    documents expressly required to be furnished to the Lenders by the
    Administrative Agent hereunder, the Administrative Agent shall not have any
    duty or responsibility to provide any Lender with any credit or other
    information concerning the business, operations, assets, property, financial
    or other conditions, prospects or creditworthiness of a Borrower which may
    come into the possession of the Administrative Agent or any of its officers,
    directors, employees, agents, attorneys-in-fact or Affiliates.

    10.7  Indemnification

    Each Lender agrees to indemnify the Administrative Agent in its capacity as
    such (to the extent not reimbursed by a Borrower and without limiting the
    obligation of a Borrower to do so), ratably according to its Revolving Loan
    Commitment, from and against any and all liabilities, obligations, losses,
    damages, penalties, actions, judgments, suits, costs, expenses or
    disbursements of any kind whatsoever which may at any time (including
    without limitation at any time following the payment of the Loans) be
    imposed on, incurred by or asserted against the Administrative Agent in its
    capacity as such in any way relating to or arising out of this Credit
    Agreement or the other Credit Documents or any documents contemplated by or
    referred to herein or therein or the transactions contemplated hereby or
    thereby or any action taken or omitted by the Administrative Agent under or
    in connection with any of the foregoing; provided that no Lender shall be
    liable for the payment of any portion of such liabilities, obligations,
    losses, damages, penalties, actions, judgments, suits, costs, expenses or
    disbursements resulting from the gross negligence or willful misconduct of
    the Administrative Agent. If any indemnity furnished to the Administrative
    Agent for any purpose shall, in the opinion of the Administrative Agent, be
    insufficient or become impaired, the Administrative Agent may call for
    additional indemnity and cease, or not commence, to do the acts indemnified
    against until such additional indemnity is furnished. The agreements in this
    Section shall survive the payment of the Loans and all other amounts payable
    hereunder and under the other Credit Documents.

    Page 51

    10.8  Administrative Agent in Its Individual Capacity

    The Administrative Agent and its Affiliates may make loans to, accept
    deposits from and generally engage in any kind of business with a Borrower
    as though the Administrative Agent were not Administrative Agent hereunder.
    With respect to the Loans made by it, the Administrative Agent shall have
    the same rights and powers under this Credit Agreement as any Lender and may
    exercise the same as though they were not Administrative Agent, and the
    terms "Lender" and "Lenders" shall include the Administrative Agent in its
    individual capacity.

    10.9  Successor Administrative Agent

    The Administrative Agent may, at any time, resign upon 30 days written
    notice to the Lenders. Upon any such resignation, the Required Lenders shall
    have the right to appoint a successor Administrative Agent. If no successor
    Administrative Agent shall have been so appointed by the Required Lenders
    and shall have accepted such appointment, within 30 days after the notice of
    resignation, then the retiring Administrative Agent shall select a successor
    Administrative Agent provided such successor is an Eligible Assignee (or if
    no Eligible Assignee shall have been so appointed by the retiring
    Administrative Agent and shall have accepted such appointment, then the
    Lenders shall perform all obligations of the retiring Administrative Agent
    until such time, if any, as a successor Administrative Agent shall have been
    so appointed and shall have accepted such appointment as provided for
    above). Upon the acceptance of any appointment as Administrative Agent
    hereunder by a successor, such successor Administrative Agent shall
    thereupon succeed to and become vested with all the rights, powers,
    privileges and duties of the retiring Administrative Agent, and the retiring
    Administrative Agent shall be discharged from its duties and obligations as
    Administrative Agent, as appropriate, under this Credit Agreement and the
    other Credit Documents and the provisions of this Section 10.9 shall inure
    to its benefit as to any actions taken or omitted to be taken by it while it
    was Administrative Agent under this Credit Agreement.

    Page 52

    SECTION 11.  MISCELLANEOUS

    11.1  Notices

    Except as otherwise expressly provided herein, all notices and other
    communications shall have been duly given and shall be effective (a) when
    delivered, (b) when transmitted via telecopy (or other facsimile device),
    (c) the Business Day following the day on which the same has been delivered
    prepaid (or pursuant to an invoice arrangement) to a reputable national
    overnight air courier service, or (d) the third Business Day following the
    day on which the same is sent by certified or registered mail, postage
    prepaid, in each case to the respective parties at the address or telecopy
    numbers set forth on Schedule 11.1, or at such other address as such party
    may specify by written notice to the other parties hereto.

    Notices and other communications to any Lender hereunder may be delivered or
    furnished by electronic communications pursuant to procedures approved by
    the Administrative Agent; provided that the foregoing shall not apply to
    notices pursuant to Section 2 unless otherwise agreed by the Administrative
    Agent and the applicable Lender. The Administrative Agent or a Borrower may,
    in its discretion, agree to accept notices and other communications to it
    hereunder by electronic communications pursuant to procedures approved by
    it; provided that approval of such procedures may be limited to particular
    notices or communications.

    11.2  Right of Set-Off; Adjustments

    In addition to any rights now or hereafter granted under applicable law or
    otherwise, and not by way of limitation of any such rights, upon the
    occurrence of an Event of Default by a Borrower and the commencement of
    remedies described in Section 9.2, each Lender is authorized at any time and
    from time to time, without presentment, demand, protest or other notice of
    any kind (all of which rights being hereby expressly waived), to set-off and
    to appropriate and apply any and all deposits (general or special) and any
    other indebtedness at any time held or owing by such Lender (including,
    without limitation branches, agencies or Affiliates of such Lender wherever
    located) to or for the credit or the account of such Borrower against
    obligations and liabilities of such Borrower to the Lenders hereunder, under
    the Notes, the other Credit Documents or otherwise, irrespective of whether
    the Administrative Agent or the Lenders shall have made any demand hereunder
    and although such obligations, liabilities or claims, or any of them, may be
    contingent or unmatured, and any such set-off shall be deemed to have been
    made immediately upon the occurrence of an Event of Default even though such
    charge is made or entered on the books of such Lender subsequent thereto.
    Each Borrower hereby agrees that any Person purchasing a participation in
    the Loans and Commitments to it hereunder pursuant to Section 11.3(c) may
    exercise all rights of set-off with respect to its participation interest as
    fully as if such Person were a Lender hereunder.

    Except to the extent that this Credit Agreement expressly provides for
    payments to be allocated to a particular Lender, if any Lender (a
    "Benefitted Lender") shall receive any payment of all or part of the
    obligations owing to it by a Borrower under this Credit Agreement, receive
    any collateral in respect thereof (whether voluntarily or involuntarily, by
    set-off, pursuant to events or proceedings of the nature referred to in
    Section 9.1(e), or otherwise), in a greater proportion than any such payment
    to or collateral received by any other Lender, if any, in respect of the
    obligations owing to such other Lender by such Borrower under this Credit
    Agreement, such Benefitted Lender shall purchase for cash from the other
    Lenders a participating interest in such portion of the obligations owing to
    each such other Lender, or shall provide such other Lenders with the
    benefits of any such collateral, as shall be necessary to cause such
    Benefitted Lender to share the excess payment or benefits of such collateral
    ratably with each of the Lenders; provided, however, that if all or any
    portion of such excess payment or benefits is thereafter recovered from such
    Benefitted Lender, such purchase shall be rescinded, and the purchase price
    and benefits returned, to the extent of such recovery, but without interest.

    Page 53

    11.3  Benefit of Agreement

    .

    

    Generally
    . This Credit Agreement shall be binding upon and inure to the benefit of
    and be enforceable by the respective successors and assigns of the parties
    hereto;
    provided
    that a Borrower may not assign and transfer any of its interests (except as
    permitted by Section 8.2) without prior written consent of the Lenders; and
    provided further that the rights of each Lender to transfer, assign or grant
    participations in its rights and/or obligations hereunder shall be limited
    as set forth in this Section 11.3.
    Assignments
    . Each Lender may assign all or a portion of its rights and obligations
    under this Credit Agreement (including, without limitation, all or a portion
    of its Loans, its Notes, and its Commitment);
    provided
    ,
    however
    , that:
     i.   each such assignment shall be to an Eligible Assignee;
     ii.  except (A) in the case of an assignment to another Lender or to an
          Affiliate of a Lender, (B) in the case of an assignment of all of a
          Lender's rights and obligations under this Credit Agreement, or
          (C) with the consent of the Administrative Agent and DRI (such consent
          by DRI (i) not to be unreasonably withheld and (ii) not being required
          during the existence of a Default or Event of Default), any such
          partial assignment shall be in an amount at least equal to $10,000,000
          (or, if less, the remaining amount of the Commitment being assigned by
          such Lender) or an integral multiple of $5,000,000 in excess thereof;
     iii. each such assignment by a Lender shall be of a constant, and not
          varying, percentage of all of its rights and obligations under this
          Credit Agreement and the Notes; and
     iv.  the parties to such assignment shall execute and deliver to the
          Administrative Agent for its acceptance an Assignment Agreement in
          substantially the form of Exhibit 11.3, together with a processing fee
          from the assignor of $4,000.

    Page 54

    Upon execution, delivery, and acceptance of such Assignment Agreement, the
    assignee thereunder shall be a party hereto and, to the extent of such
    assignment, have the obligations, rights, and benefits of a Lender hereunder
    and the assigning Lender shall, to the extent of such assignment, relinquish
    its rights and be released from its obligations under this Credit Agreement.
    Upon the consummation of any assignment pursuant to this Section 11.3(b),
    the assignor, the Administrative Agent and the relevant Borrower shall make
    appropriate arrangements so that, if required, new Notes are issued to the
    assignee. If the assignee is not incorporated under the laws of the United
    States of America or a State thereof, it shall deliver to such Borrower and
    the Administrative Agent certification as to exemption from deduction or
    withholding of taxes in accordance with Section 4.4.

    By executing and delivering an assignment agreement in accordance with this
    Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
    shall be deemed to confirm to and agree with each other and the other
    parties hereto as follows: (A) such assigning Lender warrants that it is the
    legal and beneficial owner of the interest being assigned thereby free and
    clear of any adverse claim and the assignee warrants that it is an Eligible
    Assignee; (B) except as set forth in clause (A) above, such assigning Lender
    makes no representation or warranty and assumes no responsibility with
    respect to any statements, warranties or representations made in or in
    connection with this Credit Agreement, any of the other Credit Documents or
    any other instrument or document furnished pursuant hereto or thereto, or
    the execution, legality, validity, enforceability, genuineness, sufficiency
    or value of this Credit Agreement, any of the other Credit Documents or any
    other instrument or document furnished pursuant hereto or thereto or the
    financial condition of a Borrower or the performance or observance by such
    Borrower of any of its obligations under this Credit Agreement, any of the
    other Credit Documents or any other instrument or document furnished
    pursuant hereto or thereto; (C) such assignee represents and warrants that
    it is legally authorized to enter into such assignment agreement; (D) such
    assignee confirms that it has received a copy of this Credit Agreement, the
    other Credit Documents and such other documents and information as it has
    deemed appropriate to make its own credit analysis and decision to enter
    into such assignment agreement; (E) such assignee will independently and
    without reliance upon the Administrative Agent, such assigning Lender or any
    other Lender, and based on such documents and information as it shall deem
    appropriate at the time, continue to make its own credit decisions in taking
    or not taking action under this Credit Agreement and the other Credit
    Documents; (F) such assignee appoints and authorizes the Administrative
    Agent to take such action on its behalf and to exercise such powers under
    this Credit Agreement or any other Credit Document as are delegated to the
    Administrative Agent by the terms hereof or thereof, together with such
    powers as are reasonably incidental thereto; and (G) such assignee agrees
    that it will perform in accordance with their terms all the obligations
    which by the terms of this Credit Agreement and the other Credit Documents
    are required to be performed by it as a Lender.

    For avoidance of doubt, the parties to this Credit Agreement acknowledge
    that the provisions of this Section 11.3 concerning assignments relate only
    to absolute assignments and that such provisions do not prohibit assignments
    creating security interests, including any pledge or assignment by a Lender
    to any Federal Reserve Bank in accordance with applicable law.

    Page 55

    Register
    . The Administrative Agent shall maintain a copy of each Assignment
    Agreement delivered to and accepted by it and a register for the recordation
    of the names and addresses of the Lenders and the Commitment of, and
    principal amount of the Loans owing to, each Lender from time to time by
    each Borrower (collectively, the "
    Registers
    "). The entries in the Registers shall be conclusive and binding for all
    purposes, absent manifest error, and the Borrowers, the Administrative Agent
    and the Lenders may treat each Person whose name is recorded in the relevant
    Register as a Lender hereunder for all purposes of this Credit Agreement.
    The Registers shall be available for inspection by the Borrowers or any
    Lender at any reasonable time and from time to time upon reasonable prior
    notice.
    Acceptance
    . Upon its receipt of an assignment agreement executed by the parties
    thereto, together with any Note subject to such assignment and payment of
    the processing fee, the Administrative Agent shall, if such Assignment
    Agreement has been completed and is in substantially the form of
    Exhibit 11.3
    , (i) accept such assignment agreement, (ii) record the information
    contained therein in the Register and (iii) give prompt notice thereof to
    the parties thereto.
    Participations
    . Each Lender may sell, transfer, grant or assign participations in all or
    any part of such Lender's interests and obligations hereunder;
    provided
    that (i) such selling Lender shall remain a "Lender" for all purposes under
    this Credit Agreement (such selling Lender's obligations under the Credit
    Documents remaining unchanged) and the participant shall not constitute a
    Lender hereunder, (ii) no such participant shall have, or be granted, rights
    to approve any amendment or waiver relating to this Credit Agreement or the
    other Credit Documents except to the extent any such amendment or waiver
    would (A) reduce the principal of or rate of interest on or fees in respect
    of any Loans in which the participant is participating, or (B) postpone the
    date fixed for any payment of principal (including extension of the Maturity
    Date or the date of any mandatory prepayment), interest or fees in respect
    of any Loans in which the participant is participating and
    (iii) sub-participations by the participant (except to an Affiliate, parent
    company or Affiliate of a parent company of the participant) shall be
    permitted with the consent of the Borrowers (which, in each case, shall not
    be unreasonably withheld or delayed and shall not be required during the
    existence of a Default or Event of Default). In the case of any such
    participation, the participant shall not have any rights under this Credit
    Agreement or the other Credit Documents (the participant's rights against
    the selling Lender in respect of such participation to be those set forth in
    the participation agreement with such Lender creating such participation)
    and all amounts payable by such Borrower hereunder shall be determined as if
    such Lender had not sold such participation;
    provided
    , however, that such participant shall be entitled to receive additional
    amounts under Section 4 to the same extent that the Lender from which such
    participant acquired its participation would be entitled to the benefit of
    such cost protection provisions.
    Payments
    . No Eligible Assignee, participant or other transferee of any Lender's
    rights shall be entitled to receive any greater payment under Section 4 than
    such Lender would have been entitled to receive with respect to the rights
    transferred, unless such transfer is made with the relevant Borrower's
    written consent.
    Nonrestricted Assignments
    . Notwithstanding any other provision set forth in this Credit Agreement,
    any Lender may at any time assign and pledge all or any portion of its Loans
    and its Notes to any Federal Reserve Bank as collateral security pursuant to
    Regulation A and any operating circular issued by such Federal Reserve Bank.
    No such assignment shall release the assigning Lender from its obligations
    hereunder.
    Information
    . Any Lender may furnish any information concerning a Borrower or any of its
    Subsidiaries in the possession of such Lender from time to time to assignees
    and participants (including prospective assignees and participants) who is
    notified of the confidential nature of the information and agrees to use its
    reasonable best efforts to keep confidential all non-public information from
    time to time supplied to it.

    Page 56

     

    11.4  No Waiver; Remedies Cumulative

    No failure or delay on the part of the Administrative Agent or any Lender in
    exercising any right, power or privilege hereunder or under any other Credit
    Document and no course of dealing between a Borrower and the Administrative
    Agent or any Lender shall operate as a waiver thereof; nor shall any single
    or partial exercise of any right, power or privilege hereunder or under any
    other Credit Document preclude any other or further exercise thereof or the
    exercise of any other right, power or privilege hereunder or thereunder. The
    rights and remedies provided herein are cumulative and not exclusive of any
    rights or remedies which the Administrative Agent or any Lender would
    otherwise have. No notice to or demand on a Borrower in any case shall
    entitle such Borrower to any other or further notice or demand in similar or
    other circumstances or constitute a waiver of the rights of the
    Administrative Agent or the Lenders to any other or further action in any
    circumstances without notice or demand.

    11.5  Payment of Expenses, etc.

    Each Borrower agrees to: (a) pay all reasonable out-of-pocket costs and
    expenses of (i) the Administrative Agent in connection with the negotiation,
    preparation, execution and delivery and administration of this Credit
    Agreement and the other Credit Documents and the documents and instruments
    referred to therein (including, without limitation, the reasonable fees and
    expenses of outside legal counsel to the Administrative Agent) and any
    amendment, waiver or consent relating hereto and thereto including, but not
    limited to, any such amendments, waivers or consents resulting from or
    related to any work-out, renegotiation or restructure relating to the
    performance by such Borrower under this Credit Agreement and (ii) of the
    Administrative Agent and the Lenders in connection with enforcement of the
    Credit Documents and the documents and instruments referred to therein
    (including, without limitation, in connection with any such enforcement, the
    reasonable fees and disbursements of counsel for the Administrative Agent
    and each of the Lenders) against such Borrower; and (b) indemnify the
    Administrative Agent and each Lender and its Affiliates, their respective
    officers, directors, employees, representatives and agents from and hold
    each of them harmless against any and all losses, liabilities, claims,
    damages or expenses incurred by any of them as a result of, or arising out
    of, or in any way related to, or by reason of, any investigation, litigation
    or other proceeding (whether or not the Administrative Agent or any Lender
    or its Affiliates is a party thereto) related to the entering into and/or
    performance of any Credit Document or the use of proceeds of any Loans
    (including other extensions of credit) hereunder or the consummation of any
    other transactions contemplated in any Credit Document by such Borrower,
    including, without limitation, the reasonable fees and disbursements of
    counsel incurred in connection with any such investigation, litigation or
    other proceeding (but excluding any such losses, liabilities, claims,
    damages or expenses to the extent incurred by reason of gross negligence or
    willful misconduct on the part of the Person to be indemnified).

    Page 57

    11.6  Amendments, Waivers and Consents

    Neither this Credit Agreement nor any other Credit Document nor any of the
    terms hereof or thereof may be amended, changed, waived, discharged or
    terminated unless such amendment, change, waiver, discharge or termination
    is in writing and signed by the Required Lenders and the Borrowers; provided
    that no such amendment, change, waiver, discharge or termination shall
    without the consent of each Lender affected thereby:

 r. extend the Maturity Date;
 s. reduce the rate or extend the time of payment of interest (other than as a
    result of waiving the applicability of any post-default increase in interest
    rates) thereon or fees hereunder;
 t. reduce or forgive the principal amount of any Loan;
 u. increase or extend the Commitment of a Lender over the amount thereof in
    effect (it being understood and agreed that a waiver of any Default or Event
    of Default or a waiver of any mandatory reduction in the Commitments shall
    not constitute a change in the terms of any Commitment of any Lender);
 v. release a Borrower from its obligations under the Credit Documents or
    consent to the transfer or assignment of such obligations;
 w. amend, modify or waive any provision of this Section or Section 3.6, 3.8,
    9.1(a), 10.7, 11.2, 11.3 or 11.5; or
 x. reduce any percentage specified in, or otherwise modify, the definition of
    Required Lenders.

Notwithstanding the above, no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

Page 58

11.7  Counterparts; Telecopy

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

11.8  Headings

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

11.9  Defaulting Lender

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

11.10  Survival of Indemnification and Representations and Warranties

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

11.11  GOVERNING LAW

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Each Borrower irrevocably consents to the service of process out of any
competent court in any action or proceeding brought in connection with this
Credit Agreement by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address for notices pursuant to Section
11.1, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law.



Page 59

11.12  WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



11.13  Severability

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

11.14  Entirety

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

11.15  Binding Effect

This Credit Agreement shall become effective at such time (the "Effective Date")
when all of the conditions set forth in Section 5.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by each
of the Borrowers and the Administrative Agent, and the Administrative Agent
shall have received copies (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of each Borrower, the Administrative
Agent and each Lender and their respective successors and permitted assigns.

11.16  Submission to Jurisdiction

Each Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against any
Borrower or its properties in the courts of any jurisdiction. Each Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement in any court referred to above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the Borrowers also hereby irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

11.17  Confidentiality

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Borrower pursuant to this Agreement
that is designated by such Borrower as confidential; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any of its
Affiliates, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Assignee or participant, (c) to its
employees, directors, agents, attorneys and accountants or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any requirement of law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender's investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document.
Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, such party's U.S. federal
income tax treatment and the U.S. federal income tax structure of the
transactions contemplated by this Credit Agreement relating to such party and
all materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
such party shall disclose any information relating to such tax treatment or tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

Page 61

11.18  Designation of SPVs

 
Notwithstanding anything to the contrary contained herein, any Lender, (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPV"),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrowers, the option to fund all or any part of
any Loan that such Granting Lender would otherwise be obligated to fund pursuant
to this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 11.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrowers, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Agreement (and any
related documents) and to exercise on such SPV's behalf, all of such SPV's
voting rights under this Credit Agreement. No additional Note shall be required
to evidence the Loans or portion thereof made by an SPV; and the related
Granting Lender shall be deemed to hold its Note as agent for such SPV to the
extent of the Loans or portion thereof funded by such SPV. In addition, any
payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment. In furtherance of the foregoing, each party hereto hereby agrees
(which agreements shall survive the termination of this Credit Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 11.17 may not be amended without the written consent of any
Granting Lender affected thereby.

[Remainder of Page Intentionally Blank]

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.



 

DOMINION RESOURCES, INC.,
as a Borrower

By:__s/ G. Scott Hetzer_________________
Name: G. Scott Hetzer
Title: Senior Vice President & Treasurer

 

VIRGINIA ELECTRIC AND POWER COMPANY,
as a Borrower

By:___/s/ G. Scott Hetzer__________
Name: G. Scott Hetzer
Title:     Senior Vice President & Treasurer

 

CONSOLIDATED NATURAL GAS COMPANY,
as a Borrower

By: ___/s/ G. Scott Hetzer_______________
Name: G. Scott Hetzer
Title:    Senior Vice President & Treasurer

 

JPMORGAN CHASE BANK, as Administrative Agent and as a Lender

By:___/s/ Robert M. Bowen, II___________
Name: Robert M. Bowen, II
Title:    Managing Director

 

ABN AMRO BANK N.V.

By:___/s/ John J. Mack___________
Name: John J. Mack
Title:    Senior Vice President

By:____/s/ Mark A. Wesselmann_________
Name: Mark A. Wesselmann
Title:    Vice President

 

BANK OF AMERICA, N.A.

By:____/s/ Wade B. Sample________
Name: Wade B. Sample
Title:     Managing Director

 

BANK ONE, NA

By:_____/s/ Jane A. Bek__________
Name: Jane A. Bek
Title:    Director

 

BARCLAYS BANK PLC

By:___/s/ Sydney G. Dennis________
Name: Sydney G. Dennis
Title:    Director

 

CITIBANK, N.A.

By:___/s/ J. Nicholas McKee_______
Name: J. Nicholas McKee
Title:    Managing Director

 

CREDIT SUISSE FIRST BOSTON

By:____/s/ S. William Fox_________
Name: S. William Fox
Title:    Director

By:____/s/ David Dodd_________
Name: David Dodd
Title:    Associate

 

DEUTSCHE BANK AG NEW YORK BRANCH

By:___/s/ Michael Keating_________
Name: Michael Keating
Title:    Managing Director

By:___/s/ Hans Narberhaus________
Name: Hans Narberhaus
Title:    Vice President

 

KBC-BANK

By:____/s/ Jean-Pierre Diels_________
Name: Jean-Pierre Diels
Title:    First Vice President

By:____/s/ Robert Snauffer__________
Name: Robert Snauffer
Title:    First Vice President

 

KEYBANK NATIONAL ASSOCIATION

By:____/s/ Sherrie I. Manson_______
Name: Sherrie I. Manson
Title:    Vice President

 

LEHMAN BROTHERS BANK, FSB

By:____/s/ Gary T. Taylor_________
Name: Gary T. Taylor
Title:    Vice President

 

MERRILL LYNCH BANK USA

By:___/s/ Louis Alder_____________
Name: Louis Alder
Title:    Vice President

 

MIZUHO CORPORATE BANK, LTD

By:____/s/ Jun Shimmachi________
Name: Jun Shimmachi
Title:    Vice President

 

MORGAN STANLEY BANK

By:____/s/ Jaap L. Tonckens_______
Name: Jaap L. Tonckens
Title:    Vice President

 

THE BANK OF NOVA SCOTIA

By:____/s/ Frank F. Sandler________
Name: Frank F. Sandler
Title:    Managing Director

 

THE BANK OF TOYKO-MITSUBISHI, LTD., NEW YORK BRANCH

By:___/s/ J. William Rhodes________
Name: J. William Rhodes
Title:    Authorized Signatory

 

UBS AG, CAYMAN ISLANDS BRANCH



By:___/s/ Thomas R. Salzano______
Name: Thomas R. Salzano
Title:    Banking Products Services, US


By:____/s/ Mildred V. Saint________
Name: Mildred V. Saint
Title:    Associate Director

UFJ BANK LIMITED



By:____/s/ John T. Feeney______________
Name: John T. Feeney
Title:    Vice President

WACHOVIA BANK, N.A.



By:___/s/ Lawrence P. Sullivan______
Name: Lawrence P. Sullivan
Title:    Vice President

WILLIAM STREET COMMITMENT CORPORATION

(Recourse only to assets of William Street Commitment Corporation)



By:___/s/ Jennifer M. Hill__________
Name: Jennifer M. Hill
Title: Vice President and Chief Financial Officer



